Exhibit 10.2

CONTRACT OF SALE
WIMBERLY AT DEERWOOD APARTMENTS, JACKSONVILLE, FLORIDA
This CONTRACT OF SALE (this “Contract”) is made and entered as of the Effective
Date (as hereinafter defined) by and between 9727 Touchton Road, LLC, a Delaware
limited liability company (“Seller”), and WW Deerwood LLC, a Delaware limited
liability company (“Buyer”).
For and in consideration of the mutual covenants and agreements contained in
this Contract and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Buyer and Seller agree as follows:
1.
PURCHASE AND SALE: Seller agrees to sell and convey to Buyer, and Buyer agrees
to buy from Seller, the Property (as hereinafter defined) for the consideration
and upon and subject to the terms, provisions and conditions hereinafter set
forth. The “Property” means:

(a)
The land situated in Duval County, Florida, more particularly described in
Exhibit A to this Contract (the “Land”), together with (i) the improvements
situated on the Land commonly known as Wimberly at Deerwood Apartments and all
other structures, fixtures, buildings and improvements situated on the Land
(such buildings, structures, fixtures and improvements being herein called the
“Improvements”), (ii) any and all rights, titles, powers, privileges, easements,
licenses, rights-of-way and interests appurtenant to the Land and the
Improvements, (iii) all rights, titles, powers, privileges, licenses, easements,
rights-of-way and interests, if any, of Seller, either at law or in equity, in
possession or in expectancy, in and to any real estate lying in the streets,
highways, roads, alleys, rights-of-way or sidewalks, open or proposed; in front
of, above, over, under, through or adjoining the Land and in and to any strips
or gores of real estate adjoining the Land, and (iv) all rights, titles, powers,
privileges, interests, licenses, easements and rights-of-way appurtenant or
incident to any of the foregoing;

(b)
All equipment, fixtures, appliances, inventory and other personal property of
whatever kind or character owned by Seller and attached to or installed or
located on or in the Land or the Improvements, including, but not limited to,
furniture, furnishings, drapes and floor coverings, office equipment and
supplies, heating, lighting, refrigeration, plumbing, ventilating, incinerating,
cooking, laundry, communication, electrical, dishwashing, and air conditioning
equipment, disposals, window screens, storm windows, recreational equipment,
pool equipment, patio furniture, sprinklers, hoses, tools and lawn equipment
(the “Personal Property”);

(c)
All of Seller’s right, title and interest in and to all agreements, leases and
other agreements which relate to or affect the Land, the Improvements, the
Personal Property or the operation thereof, including, without limitation,
tenant leases (“Tenant Leases”) and all deposits (security, pet or otherwise)
actually paid to or received by Seller in connection therewith (and not as of
the Closing Date returned to or forfeited by tenants under Tenant Leases),
service and maintenance contracts


Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



(“Service Contracts”), warranties, guaranties and bonds, but only to the extent
that such Service Contracts, warranties, guaranties and bonds are assignable by
Seller without any necessary third party consent, or to the extent that all
necessary third party consents to such assignments have been obtained (provided
that Seller shall not be obligated to obtain such third party consents); and
(d)
All of Seller’s right, title and interest, if any, in and to all trademarks,
trade names or symbols pertaining to “Wimberly at Deerwood” or under which the
Land or the Improvements (or any part thereof) is otherwise operated (the “Trade
Name”), excluding any trademark, name or symbol incorporating the name
“Behringer”.

2.
CONTRACT SALES PRICE: The total purchase price for the Property (the “Sales
Price”) shall be FORTY-THREE MILLION FIVE HUNDRED THOUSAND AND NO/100
DOLLARS ($43,500,000), payable in cash at Closing (as hereinafter defined).
Payment in cash shall mean by cashier’s check or certified check drawn on a
national banking association acceptable to Seller or by wire transfer of
immediately available federal funds (the foregoing types of funds are
hereinafter referred to as “Immediately Available Funds”).

3.
EARNEST MONEY: Not later than three (3) business days after the Effective Date,
Buyer shall deliver to Republic Title of Texas, Inc., 2626 Howell Street, 10th
Floor, Dallas, Texas 75204, Attention: Chase Evans (the “Title Company”), as
escrow agent, FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($500,000) (by
Immediately Available Funds) as earnest money (the “Earnest Money”), which funds
shall be deposited and held by the Title Company in an interest bearing account.
If Buyer does not timely deliver the Earnest Money as provided in this
Section 3, or if the Title Company is unable to immediately cash the check
representing the Earnest Money and obtain the proceeds thereof, this Contract
shall be null and void, and neither party shall have any right or obligation
hereunder. The Earnest Money shall be invested in an interest-bearing account at
one or more federally insured national banking institutions, provided Buyer
satisfies the Title Company’s requirements with respect thereto. The term
“Earnest Money” as used herein shall include the amount required to be initially
deposited with the Title Company and any interest earned thereon. In the event
the transaction contemplated by this Contract is closed, at Buyer’s option, the
Earnest Money will be either applied in payment of the Sales Price to be paid at
Closing or refunded to Buyer. In the event the transaction is not closed, the
Earnest Money shall be disbursed in accordance with the provisions of this
Contract. Notwithstanding anything in this Contract to the contrary, One Hundred
Dollars ($100.00) of the Earnest Money (the “Independent Consideration”) shall
be paid to Seller and considered completely nonrefundable to Buyer in all
events, it being the intent of the parties to recognize that such amount has
been bargained for and agreed to as independent consideration for Buyer’s
exclusive right to purchase the Property and the Feasibility Period (as defined
below) provided hereunder, and for Seller’s execution and delivery of this
Contract.

4.
CLOSING:

(a)
Closing Date. The closing of the sale of the Property to Buyer (the “Closing”)
shall take place at the Title Company on the date (the “Closing Date”) that is
no later than


-2-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



September 9, 2015. The parties may effect the Closing by making their Closing
deliveries into escrow with Title Company pursuant to escrow instructions that
do not conflict with the terms of this Contract.
(b)
Seller’s Closing Deliveries. At the Closing, Seller shall deliver to Buyer, at
Seller’s sole cost and expense (except as otherwise provided in this
Section 4(b) and Section 4(d)), the following:

(i)
a Special Warranty Deed duly executed and acknowledged by Seller, in the form
attached as Exhibit B, subject only to any and all Permitted Exceptions (as
hereinafter defined) and any others approved by Buyer in writing;

(ii)
a Bill of Sale duly executed by Seller, in the form attached as Exhibit C;

(iii)
an Assignment and Assumption Agreement (the “Assignment and Assumption
Agreement”) duly executed by Seller, in the form attached as Exhibit D;

(iv)
an Assignment of Tenant Leases and Assumption (the “Assignment of Leases”) duly
executed by Seller, in the form attached as Exhibit E;

(v)
an Owner’s Policy of Title Insurance (the “Owner’s Title Policy”), issued in the
standard form in use in the State of Florida, to be issued by the Title Company
in due course after Closing, in the full amount of the Sales Price, dated as of
the Closing Date, insuring Buyer’s fee simple title to the Land and Improvements
to be good and indefeasible subject only to Permitted Exceptions and others
approved by Buyer in writing, and the standard printed exceptions;

(vi)
possession of the Property, subject only to the Tenant Leases and the Permitted
Exceptions;

(vii)
a non-foreign affidavit as permitted by Section 1445 of the Internal Revenue
Code of 1986, as amended, and the regulations promulgated thereunder;

(viii)
evidence of its capacity and authority for the closing of this transaction;

(ix)
a form of notice to all tenants of the Property (“Tenant Notice Letter”) duly
executed by Seller, in the form attached as Exhibit F;

(x)
the most current rent roll for the Property not dated more than three (3)
business days prior to Closing and certified to Buyer as true and complete in
all material respects by Seller;

(xi)
all keys, combinations, access codes, tenant leases, tenant histories, tenant
files and other non-confidential or non-proprietary documentation pertaining to
the Property that are in Seller’s or its property manager’s possession;


-3-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



(xii)
evidence reasonably satisfactory to Buyer that all units vacant seven (7) or
more days before the Closing Date are in rent-ready condition on the Closing
Date; and

(xiii)
such other documents as may be reasonably required to close this transaction.

(c)
Buyer’s Closing Deliveries. At the Closing, Buyer shall perform and deliver, at
Buyer’s sole cost and expense, the following:

(i)
the Sales Price in Immediately Available Funds (reduced by the amount, if any,
of the Earnest Money applied for that purpose and by any other amounts to be
credited or debited to Buyer at the Closing pursuant to the provisions of this
Contract);

(ii)
the Assignment and Assumption Agreement duly executed by Buyer;

(iii)
the Assignment of Leases duly executed by Buyer;

(iv)
the Tenant Notice Letter duly executed by Buyer;

(v)
evidence of its capacity and authority for the closing of the transaction
contemplated herein; and

(vi)
such other documents as may be reasonably required to close this transaction.

(d)
Closing Statements. Prior to the Closing Date, the Title Company shall deliver
to Seller and Buyer closing statements in the standard form in use in the State
of Florida, which describe the prorations and adjustments required by this
Contract. If Seller and Buyer cannot reasonably agree on the final closing
statements to be executed and deposited at Closing with the Title Company
because of a dispute over the prorations and adjustments required by this
Contract, then, so long as the amount in dispute is less than $10,000 in the
aggregate, the Closing nevertheless shall occur, and the amount in dispute shall
be withheld from the Sales Price and held in an escrow with the Title Company,
to be paid out upon the joint direction of the parties or pursuant to court
order upon resolution or other final determination of the dispute. The
provisions of this Section 4(d) shall survive the Closing.

(e)
Closing Costs. Seller shall pay: the base premium for the Owner’s Title Policy,
except for any endorsements requested by Buyer, which shall be paid by Buyer;
the documentary transfer tax and/or any other transfer taxes related to Buyer’s
acquisition of the Property; one-half (1/2) of any escrow fee; costs of tax
certificates; fees for preparation of the conveyance documentation; Seller’s
attorneys’ fees; and other expenses stipulated to be paid by Seller under other
provisions of this Contract. Buyer shall pay: the cost of any endorsements to
the Owner’s Title Policy that are requested by Buyer; costs and expenses for
updating the existing survey, if any; one-half (1/2) of any escrow fee; the
documentary tax and intangible tax on any financing


-4-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



obtained by Buyer; Buyer’s attorneys’ fees; recording fees; and other expenses
stipulated to be paid by Buyer under other provisions of this Contract. Any
other costs or expenses incident to this transaction and the closing hereof not
expressly provided for above or otherwise in this Contract shall be allocated
between and paid by the parties in accordance with custom and practice in Duval
County, Florida.
(f)
Proration of Assessments, Taxes, and Rents. Assessments, current taxes, rents
and maintenance fees will be prorated as of the Closing Date; provided, however,
no prorations will be made for delinquent rents existing as of the Closing. If
ad valorem taxes for the year in which the sale is closed are not available on
the Closing Date, proration of taxes will be made on the basis of taxes assessed
in the previous year, with a subsequent cash adjustment of such proration to be
made between Seller and Buyer, if necessary, when actual tax figures are
available. If any other such charges, expenses, and income are unavailable at
the precise Closing Date, then a readjustment of these items shall be made
within thirty (30) days after the Closing. With respect to any delinquent
rentals, Buyer will make a reasonable attempt (but shall not be obligated) to
collect the same for Seller’s benefit after the Closing in the usual course of
the operation of the Property and such collection, if any, will be remitted to
Seller promptly upon receipt by Buyer. Nothing contained herein shall operate to
require Buyer to institute any lawsuit or other collection procedure to collect
such delinquent rentals or to prohibit Seller from any such collection. Any sums
received by Buyer from any tenants owing delinquent rentals will first be
applied to the then-current portion of such tenant’s rent and then (and only
then) to delinquent rentals owed with respect to the period before Closing.
Buyer additionally agrees to pay or reimburse all usual and customary finder’s
fees, commissions and the like payable with respect to any Tenant Leases which
are executed after the Effective Date and prior to the Closing Date. At the
Closing, Seller will pay to Buyer in cash the amount of any security deposits
actually paid to or received by Seller under the Tenant Leases (and not as of
the Closing Date returned to or forfeited by tenants under Tenant Leases) and
any prepaid rentals actually paid to or received by Seller for periods
subsequent to the Closing; provided, however, non-refundable payments, deposits,
or fees collected by Seller shall not be prorated. In making the prorations
required by this Section 4, the economic burdens and benefits of ownership of
the Property for the Closing Date shall be allocated to Buyer. The provisions of
this Section 4(f) shall survive the Closing.

(g)
Proration of Utilities. Utilities and other customarily prorated expenses,
including but not limited to water, sewer, gas, electricity, trash removal and
fire protection service, and any Service Contracts to be transferred to and
assumed by Buyer, to the extent paid for by Seller or required to be paid for by
Seller for a period after Closing, will be prorated as of the Closing Date.
Other expenses relating to the Property up to the Closing Date and all periods
prior thereto including those required by any Service Contracts which are not to
be transferred and assumed by Buyer will be paid for by Seller and Buyer shall
not be liable therefor. Seller will not assign to Buyer, and Buyer will not be
entitled to, any deposits held by any utility company or other


-5-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



company servicing the Property; but rather such deposits will be returned to
Seller and Buyer will arrange and bear all responsibility to arrange with all
utility companies to have accounts styled in Buyer’s name beginning on the
Closing Date. Despite the foregoing provisions of this section, in the event
that there is a ratio utility billing system of any kind whatsoever (“RUBS”)
applicable to the Property for any of the following categories of utilities and
other reimbursements: (u) electricity, (v) gas, (w) water / sewer, (x) trash,
(y) pest control or (z) other reimbursements, then the amount of RUBS
attributable to the uncollected or trailing collections of up two (2) calendar
months prior to Closing will be reflected as a credit to Seller at Closing and
will be calculated for closing purposes on the uncollected or trailing
collections monthly periods based on the monthly average actual trailing RUBS
for three (3) months prior to Closing according to the operating statements
prepared by Seller and provided to Buyer. A subsequent cash adjustment of RUBS
between Seller and Buyer will be made when actual figures are available, but in
all events within one hundred twenty (120) days after the Closing Date and
Seller and Buyer each agree to provide the other such information as the other
may reasonably request regarding RUBS and the billing, collection, and payment
thereof. The provisions of this Section 4(g) shall survive the Closing.
(h)
No Proration of Insurance. There shall be no proration of Seller’s insurance
premiums or assignment of Seller’s insurance policies. Buyer shall be obligated
(at its own election) to obtain any insurance coverage deemed necessary or
appropriate by Buyer.

(i)
Prepaid Items. Any prepaid items, including, without limitation fees for
licenses which are transferred to the Buyer at the Closing and annual permit and
inspection fees shall be prorated as of the Closing. Any up-front fees or other
non-recurring payment received by Seller prior to the Effective Date at the
inception of the term of any telecommunications, laundry or other contract will
not be prorated, may be retained by Seller and shall not be credited to Buyer at
Closing.

(j)
Contingency. Notwithstanding anything herein to the contrary, Seller has
informed Buyer and Buyer has acknowledged that the sale of the Property by
Seller is contingent upon Seller obtaining the approval of the board of
directors of Behringer Harvard Opportunity REIT II, Inc. for the disposition of
the Property to Buyer in accordance with the terms of this Contract (“Board
Approval”). Seller will use commercially reasonable efforts to obtain the Board
Approval on or prior to August 6, 2015. In the event that the Board Approval is
not obtained, this Contract may be terminated by either party, the Earnest Money
will be promptly returned to Buyer, Seller will promptly reimburse Buyer up to
an amount of Fifty-Five Thousand and No/100 Dollars ($55,000.00) for Buyer’s
actual out-of-pocket expenses (including, without limitation travel and lodging
expenses of its employees) and its third party due diligence costs and its
reasonable attorneys’ fees for negotiation of this Contract and related legal
work, and neither party shall have any further right or obligation hereunder
other than as set forth herein with respect to rights or obligations which


-6-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



survive termination. The foregoing rights and obligations for the return of the
Earnest Money and Seller’s payment of expenses shall survive the termination of
this Contract until the same are completed.
5.
FEASIBILITY STUDY, INSPECTION, AND SERVICE CONTRACTS:

(a)
Feasibility Study and Buyer’s Termination Right.

(xiv)
Buyer is granted the right to conduct engineering and/or market and economic
feasibility studies of the Property and a physical inspection of the Property,
including studies or inspections to determine the existence of any environmental
hazards or conditions (collectively, the “Feasibility Study”) during the period
(the “Feasibility Period”) commencing on the Effective Date and ending at 5:00
p.m., Central Standard Time, on August 7, 2015. Any Feasibility Study shall be
conducted during the normal business hours of the Property, unless Seller
otherwise approves in writing and upon appropriate notice to tenants as
permitted or required under any Tenant Leases. Buyer shall deliver to Seller’s
designated representatives, Jeff Carter and Donna Wilkins, a written request to
enter the Property at least two full business days prior to the intended date of
entry. Each such request shall specify the intended date of entry and shall
provide a detailed description of the proposed Feasibility Study, including,
without limitation, a list of contractors who will be performing the proposed
Feasibility Study, a copy, if applicable, of Buyer’s testing plan as described
in this Section 5(a)(i) and such other information as Seller reasonably requires
in connection with such proposed Feasibility Study. Neither Buyer nor any of
Buyer’s Related Parties shall enter the Property until Seller has given written
approval of both the request and any testing plan. Before conducting any test or
investigation involving physical disturbance, sampling or invasive testing of
any portion of the Property, Buyer shall provide Seller with a reasonably
detailed testing plan outlining the tests Buyer intends to perform. No such
tests shall be conducted without Seller’s prior written approval of the testing
plan and the specific test or investigation.

(xv)
Buyer must be accompanied by Seller’s manager for the Property or another
designated representative of Seller or have received Seller’s written permission
prior to entering upon the Property in connection with Buyer’s Feasibility
Study; provided, however, Buyer may not enter into any space leased by any
tenant without being accompanied by Seller’s manager for the Property or another
designated representative of Seller. Seller agrees to make its manager or other
representative reasonably available during normal business hours. Buyer will not
alter the physical condition of the Property without notifying Seller of its
requested tests, and obtaining the written consent of Seller to any physical
alteration of the Property. Buyer will exercise its best efforts to conduct or
cause to be conducted all inspections


-7-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



and tests in a manner and at times which will not unreasonably interfere with
any tenant’s use and occupancy of the Property. Neither Buyer nor any of Buyer’s
Related Parties shall injure or otherwise cause bodily harm to Seller, the
property manager, or their respective guests, agents, invitees, contractors and
employees or any tenant of the Property or their guests or invitees or cause
damage to any part of the Property or any personal property owned or held by
such parties.
(xvi)
Neither Buyer nor any of Buyer’s Related Parties have authority to do anything
that may result in a lien or encumbrance against the Property in connection with
any Feasibility Study. Without limiting the foregoing, however, Buyer agrees to
promptly pay when due all costs associated with any Feasibility Study and not to
cause, permit or suffer any lien or encumbrance to be asserted against the
Property related to any Feasibility Study. Buyer shall comply with all federal,
state and local laws, rules, regulations and ordinances which might in any way
relate to any Feasibility Study.

(xvii)
If requested to do so by Seller, Buyer will promptly deliver to Seller copies of
any and all reports, studies, environmental audits, environmental assessments,
or other documents or information prepared by or for Buyer or any of Buyer’s
Related Parties or obtained by Buyer or any of Buyer’s Related Parties with
respect to the Property.

(xviii)
If Buyer determines, in its sole judgment, that Buyer does not desire to
purchase the Property for any reason or for no reason whatsoever, then Buyer may
terminate this Contract by written notice to Seller prior to expiration of the
Feasibility Period, in which case the Earnest Money will be returned to Buyer,
and neither party shall have any further right or obligation hereunder other
than as set forth herein with respect to rights or obligations which survive
termination. If this Contract is not terminated in the manner and within the
time provided in this Section 5(a)(v), Buyer’s right to terminate this Contract
pursuant to this Section 5(a)(v) and any and all objections with respect to the
Feasibility Study will be deemed to have been waived by Buyer for all purposes.
The Feasibility Study will be at Buyer’s expense.

(b)
Restoration of Property. Buyer, at its own expense, will promptly fill and
compact any holes, and otherwise promptly restore the Property to its original
condition if damaged or changed due to the tests and inspections performed by
Buyer, free of any mechanic’s or materialman’s liens or other encumbrances
arising out of any of the inspections or tests, and will provide Seller, at no
cost to Seller, with a copy of the results of any tests and inspections made by
Buyer, excluding any market and economic feasibility studies. The provisions of
this Section 5(b) shall survive the Closing or any termination of this Contract
and are not subject to any liquidated


-8-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



damage limitation on remedies, notwithstanding anything to the contrary in this
Contract.
(c)
Indemnity and Release. Buyer hereby indemnifies and holds Seller harmless from
all claims, liabilities, damages, losses, costs, expenses (including, without
limitation, reasonable attorneys’ fees), actions and causes of action arising
out of or in any way relating to the Feasibility Study performed by Buyer, its
agents, independent contractors, servants and/or employees, including, without
limitation, claims made by any tenant against Seller for Buyer’s entry into such
tenant’s premises or any interference with any tenant’s use or damage to its
premises or property in connection with Buyer’s Feasibility Study and those
arising in whole or in part from the negligence of Seller, its agents,
independent contractors, servants and/or employees. Buyer further waives and
releases any claims, demands, damages, actions, causes of action or other
remedies of any kind whatsoever against Seller for property damages or bodily
and/or personal injuries to Buyer, its agents, independent contractors, servants
and/or employees arising out of the Feasibility Study or use in any manner of
the Property. The foregoing indemnity and waiver expressly excludes any such
claims, demands, liabilities, damages, losses, costs, expenses (including,
without limitation, reasonable attorneys’ fees), actions and causes of action or
other remedies arising out of or in any way relating to or arising in whole or
in part from the gross negligence or willful misconduct of Seller, its agents,
independent contractors, servants and/or employees. The provisions of this
Section 5(c) shall survive the Closing or any termination of this Contract and
are not subject to any liquidated damage limitation on remedies, notwithstanding
anything to the contrary in this Contract.

(d)
Required Insurance. Buyer shall procure and continue in force from and after the
date Buyer first enters the Property, and continuing throughout the term of this
Contract, shall maintain workers’ compensation insurance in accordance with
applicable law, and Buyer, or the applicable Buyer’s Related Parties conducting
any Feasibility Study by or on behalf of Buyer, shall maintain (i) commercial
general liability insurance with limits of at least One Million Dollars
($1,000,000.00) for bodily or personal injury or death, (ii) property damage
insurance in the amount of at least One Million Dollars ($1,000,000.00), and
(iii) contractual liability insurance with respect to Buyer’s obligations
hereunder. Buyer shall deliver to Seller evidence of such workers’ compensation
insurance and a certificate evidencing the commercial general liability,
property damage and contractual liability insurance before any Feasibility Study
is conducted on the Property by or on behalf of Buyer. Each such insurance
policy shall be written by a reputable insurance company having a rating of at
least “A+:VII” by Best’s Rating Guide (or a comparable rating by a successor
rating service), and shall otherwise be subject to Seller’s prior approval. Such
insurance policies shall name as additional insureds Seller, Seller’s lender and
such other parties holding insurable interests as Seller may designate. Such
insurance shall include:  (i) personal injury liability with employee and
contractual exclusions removed; and (ii) a waiver of subrogation in favor of
Seller without exception for


-9-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



the negligence of any additional insured. Buyer will not be permitted to come
onto the Property unless and until Buyer has provided to Seller a certificate of
insurance evidencing such coverage, the additional insured status of Seller, and
such waiver of subrogation.
(e)
Confidential Information. All information and material furnished or made
available by Seller to Buyer in accordance with this Contract or obtained by
Buyer in the course of its investigation and Feasibility Study that is not
generally known to the public will be treated as confidential information (the
“Confidential Information”) by Buyer and shall be used solely for the purpose of
Buyer’s evaluation of the condition of the Property. Prior to the purchase of
the Property by Buyer, and if this Contract does not close, neither Buyer nor
any of Buyer’s Related Parties shall reveal, disclose, disseminate, publish or
communicate to any other persons, parties or entities any Confidential
Information, without the prior written consent of Seller, which shall be given
or withheld in Seller’s sole discretion, other than to Buyer’s partners,
employees, consultants, attorneys, engineers, licensees, prospective investors,
and lenders involved in this transaction who are responsible for determining the
feasibility of Buyer’s acquisition of the Property and who have agreed to
preserve the confidentiality of such information as required hereby
(collectively, “Buyer’s Related Parties”). Buyer shall be responsible for
ensuring that any and all of Buyer’s Related Parties (and any other person for
whom Buyer has responsibility hereunder) complies with the provisions of this
Section 5(e). At any time and from time to time, within two business days after
Seller’s request, Buyer shall deliver to Seller a list of all parties to whom
Buyer has provided any Submission Matters (defined below) or Additional
Submission Matters (defined below) or any information taken from the Submission
Matters or the Additional Submission Matters. Buyer shall not divulge the
contents of the Submission Matters, the Additional Submission Matters or other
Confidential Information except in connection with a court order or other legal
process otherwise in strict accordance with the confidentiality standards set
forth in this Section 5(e). In permitting Buyer and Buyer’s Related Parties to
review the Submission Matters, the Additional Submission Matters or any other
Confidential Information, Seller has not waived any privilege or claim of
confidentiality with respect thereto, and no third party benefits or
relationships of any kind, either express or implied, have been offered,
intended or created. The provisions of this Section 5(e) shall survive the
termination of this Contract. Other than research of public records and
databases, neither Buyer nor any of Buyer’s Related Parties shall communicate
with any regulatory agencies or their individual employees concerning the
Property, without the prior written consent of Seller, which shall be given or
withheld in Seller’s sole discretion. Buyer shall not contact any tenant,
occupant, leasing agent or property manager of the Property or any governmental
agent regarding the Property. Buyer shall also promptly notify Seller in writing
of requests for confidential information from any third party or regulatory
agency.

(f)
Return of Documents. In the event this Contract does not close, Buyer will
deliver to Seller all Submission Matters or Additional Submission Matters and
all copies


-10-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



made of materials and information pertaining to the Property furnished or made
available to Buyer (excluding any market and economic feasibility studies). The
provisions of this Section 5(f) will survive the Closing or any termination of
this Contract and are not subject to any liquidated damage limitation on
remedies, notwithstanding anything to the contrary in this Contract.
(g)
Service Contracts. During the Feasibility Period, Buyer shall review all Service
Contracts provided by Seller. Buyer shall notify Seller prior to the expiration
of the Feasibility Period of those Service Contracts which it disapproves, and
Seller shall, at Seller’s expense, terminate such disapproved Service Contracts
effective not later than the Closing Date. The property management agreement in
effect with respect to the Property, along with any Service Contract that is not
delivered to Buyer, shall be deemed to be disapproved by Buyer, and Seller
shall, at Seller’s expense, terminate such property management agreement and
undelivered Service Contracts effective not later than the Closing Date. All
other delivered Service Contracts not disapproved or deemed disapproved by Buyer
during the Feasibility Period shall be deemed to have been approved by Buyer,
and Buyer shall assume and be liable for any and all obligations under the
respective Service Contracts accruing on or after the Closing Date.
Notwithstanding the foregoing, Buyer shall be deemed to have approved and shall
have no right to reject those Service Contracts that, by their terms, cannot be
terminated by Seller without the payment of a penalty, termination fee, or other
charge.

6.
TITLE REVIEW AND APPROVAL:

(a)
Seller shall deliver to Buyer within ten (10) days after the Effective Date
(i) a Commitment for Title Insurance with copies of all recorded instruments
affecting the Property and recited as exceptions in said Commitment for Title
Insurance (collectively, the “Commitment”) and (ii) a current survey (or an
update of an existing survey) (the “Survey”) of the Property made on the ground
by a registered professional land surveyor which conforms to the requirements of
an ALTA land title survey according to the latest promulgated standards of the
ALTA/ACSM Minimum Standard Detail Requirements. If Buyer has an objection to
items disclosed in the Commitment or Survey, Buyer will have five (5) days after
receipt of both the Commitment and Survey (whichever is later received) to give
Seller written notice of its objections. If Buyer gives timely written notice of
its objections, Seller shall have the opportunity, but not an obligation, for
five (5) days from the date of Buyer’s notice to cure the same. Seller will
utilize reasonable diligence to cure any errors in the Commitment, provided
Seller shall have no obligation to expend any money, to incur any contractual or
other obligations, or to institute any litigation in pursuing such efforts. If
any objection is not satisfied within such time period, Buyer will elect within
three (3) days of the expiration of Seller’s cure period, but in any event prior
to expiration of the Feasibility Period, as its sole and exclusive remedy to
either (i) terminate this Contract, in which case the Earnest Money will be
refunded to Buyer, and neither party shall have any further rights or
obligations pursuant to this


-11-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



Contract, other than as set forth herein with respect to rights or obligations
which survive termination, or (ii) waive the unsatisfied objection (which will
thereupon become a Permitted Exception) and proceed to Closing. Any exception to
title not objected to by Buyer in the manner and within the time period
specified in this Section 6 will be deemed accepted by Buyer. The phrase
“Permitted Exceptions” shall mean those exceptions to title set forth in the
Commitment or Survey and which have been accepted or deemed accepted by Buyer.
In no event shall the failure of Seller to deliver a Commitment or a Survey
satisfying the requirements of this Section 6(a) extend the period for review of
such Commitment or Survey beyond the Feasibility Period; and Buyer’s sole remedy
on account of any such failure shall be to terminate this Contract prior to the
expiration of the Feasibility Period in accordance with the provisions of
Section 5(a)(v). Buyer will notify Seller in writing of any failure of the
Commitment or Survey to satisfy the requirements of this Section 6(a) within
five (5) days after the Commitment and Survey are received by Buyer; and if
Buyer fails to do so, they will be deemed to satisfy such requirements.
(b)
After the Effective Date, Seller will not intentionally or deliberately place on
the Property any lien, encumbrance or other exception other than the Permitted
Exceptions. If after the expiration of the Feasibility Period, and prior to the
Closing Date, title to the Property becomes subject to any lien, encumbrance or
other exception other than the Permitted Exceptions and said encumbrance was not
caused by Seller’s intentional or deliberate actions and Seller elects not to
discharge such lien or encumbrance, then, if there is no default by Buyer under
this Contract, Buyer will have the right to terminate this Contract by written
notice to Seller whereupon the Earnest Money will be returned to Buyer, and
neither party will have any right or obligation hereunder other than as set
forth herein with respect to rights or obligations which survive termination. If
Buyer fails to so terminate, then Buyer will be deemed to waive the exception
(which will thereupon become one of the Permitted Exceptions) and proceed to
Closing.

7.
SUBMISSION MATTERS: Seller shall use reasonable diligence to attempt to deliver
or make available to Buyer pursuant to an electronic datasite within five (5)
days after the Effective Date, copies of the following (the “Submission
Matters”), to the extent (and only to the extent) that such items are available
and in Seller’s actual possession or in the actual possession of Seller’s
management company:

(a)
a standard form of lease for the rental of apartment units used with respect to
the Property;

(b)
all Service Contracts relating to the ownership and operation of the Property;

(c)
all licenses, permits, entitlements and governmental authorizations with respect
to the ownership and operation of the Property, including, but not limited to,
building permits and certificates of occupancy;


-12-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



(d)
2013 and 2014 real estate and personal property tax statements with respect to
the Property;

(e)
all warranties and guaranties relating to the Property or any part thereof or to
the tangible Personal Property;

(f)
a rent roll as of a date not more than thirty (30) days prior to the Effective
Date prepared by the management company managing the Property on the standard
form in use for the Property;

(g)
operating report statements for year-to-date 2015, both monthly and
year-to-date, and annual statements as of the end of the calendar or fiscal year
for the years of 2014 and 2013 for the Property;

(h)
the environmental report dated December 17, 2012 prepared by CBRE, Inc.;

(i)
current leasing criteria for apartment units in the Property;

(j)
copies of all bank statements for accounts related to the Property for the
current year-to-date and for the prior year; and

(k)
a list of all Personal Property.

In addition, Seller will cause to be made available to Buyer for inspection at
the Property the following (the “Additional Submission Matters”), to the extent
(and only to the extent) that such items are available and in Seller’s actual
possession or in the actual possession of Seller’s management company:
(i)
twelve (12) most recent monthly utility bills relating to the Property;

(ii)
all Tenant Leases;

(iii)
delinquency logs, tenant complaint logs, repair/maintenance logs and records;

(iv)
copies of any and all unresolved written notices of code or zoning violations
affecting the Property by all governmental authorities having jurisdiction over
the Property; and

(v)
copies of documents relating to any pending or threatened liens, lawsuits or
condemnations relating to Seller or the Property (provided however, any such
threatened matters are limited to those which have been made in writing and
delivered to Seller).

Any failure of Seller to timely deliver any of the Submission Matters or make
available any of the Additional Submission Matters will not extend the
Feasibility Period beyond the period prescribed in Section 5(a)(i) hereof, and
Buyer’s sole and exclusive remedy on

-13-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



account of any such failure will be to terminate this Contract prior to the
expiration of the Feasibility Period in accordance with the provisions of such
Section 5(a)(v). Seller makes no representation or warranty, express or implied,
as to the accuracy or completeness of the information contained in the
Submission Matters or the Additional Submission Matters.
8.
BROKER’S FEE: Buyer and Seller represent and warrant to each other that no real
estate commissions, finders’ fees, or brokers’ fees have been or will be
incurred in connection with the sale of the Property by Seller to Buyer other
than a commission payable by Seller to CBRE, Inc. (“Broker”) pursuant to a
separate written agreement between Seller and Broker. Such commission will be
deemed earned and will be due and payable only if, as and when the sale
contemplated by this Contract is consummated. Buyer and Seller will indemnify,
defend and hold each other harmless from any claim, liability, obligation, cost
or expense (including attorneys’ fees and expenses) for fees or commissions
relating to Buyer’s purchase of the Property asserted against either party by
any broker or other person (other than the Broker) claiming by, through or under
the indemnifying party or whose claim is based on the indemnifying party’s acts.
The terms and provisions hereof supersede in their entirety any conflicting
terms in prior agreements or understandings of any kind or character between
Seller and Broker with respect to the payment of a commission, finder’s fee or
other sum in connection with the sale of the Property. Buyer acknowledges that
Broker may be an entity related to Seller. The provision of this Section 8 shall
survive the Closing or any termination of this Contract and are not subject to
any liquidated damage limitation on remedies, notwithstanding anything to the
contrary in this Contract.

9.
LIMITATION OF SELLER’S REPRESENTATIONS AND WARRANTIES:

(a)
EXCEPT AS OTHERWISE SPECIFICALLY STATED IN THIS CONTRACT, SELLER HEREBY
SPECIFICALLY DISCLAIMS ANY WARRANTY, GUARANTY OR REPRESENTATION, ORAL OR
WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO, OR CONCERNING (i) THE NATURE AND
CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE WATER, SOIL AND
GEOLOGY, AND THE SUITABILITY THEREOF AND OF THE PROPERTY FOR ANY AND ALL
ACTIVITIES AND USES WHICH BUYER MAY ELECT TO CONDUCT THEREON, AND THE EXISTENCE
OF ANY ENVIRONMENTAL HAZARDS OR CONDITIONS THEREON (INCLUDING THE PRESENCE OF
ASBESTOS) OR COMPLIANCE WITH ANY OR ALL APPLICABLE LAWS, RULES OR REGULATIONS;
(ii) EXCEPT FOR ANY WARRANTIES CONTAINED IN THE SPECIAL WARRANTY DEED TO BE
DELIVERED BY SELLER AT THE CLOSING, THE NATURE AND EXTENT OF ANY RIGHT-OF-WAY,
LEASE, POSSESSION, LIEN, ENCUMBRANCE, LICENSE, RESERVATION, CONDITION OR
OTHERWISE; AND (iii) THE COMPLIANCE OF THE PROPERTY OR ITS OPERATION IN
COMPLIANCE WITH ANY LAWS, ORDINANCES, ORDERS, RULES OR REGULATIONS OF ANY
GOVERNMENTAL OR QUASI-GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER THE
PROPERTY OR ANY PORTION THEREOF. BUYER ACKNOWLEDGES THAT IT WILL INSPECT THE


-14-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



PROPERTY AND BUYER WILL RELY SOLELY ON ITS OWN INVESTIGATION OF THE PROPERTY AND
NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED BY SELLER. BUYER FURTHER
ACKNOWLEDGES THAT THE INFORMATION PROVIDED AND TO BE PROVIDED WITH RESPECT TO
THE PROPERTY WAS OBTAINED FROM A VARIETY OF SOURCES AND SELLER (i) HAS NOT MADE
ANY INDEPENDENT INVESTIGATION OR VERIFICATION OF SUCH INFORMATION; AND (ii) DOES
NOT MAKE ANY REPRESENTATIONS AS TO THE ACCURACY OR COMPLETENESS OF SUCH
INFORMATION. THE SALE OF THE PROPERTY AS PROVIDED FOR HEREIN IS MADE ON AN “AS
IS,” “WHERE IS” BASIS AND WITH ALL FAULTS, AND BUYER EXPRESSLY ACKNOWLEDGES
THAT, IN CONSIDERATION OF THE AGREEMENTS OF SELLER HEREIN, EXCEPT AS OTHERWISE
SPECIFIED HEREIN AND EXCEPT FOR THE WARRANTIES OF TITLE TO BE SET FORTH IN THE
SPECIAL WARRANTY DEED TO BE EXECUTED BY SELLER AT CLOSING, SELLER MAKES NO
WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW,
INCLUDING, BUT NOT LIMITED TO, ANY WARRANTY OF CONDITION, HABITABILITY,
MERCHANTABILITY, TENANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, IN RESPECT
OF THE PROPERTY. BUYER FURTHER ACKNOWLEDGES THAT SOME IF NOT ALL OF THE
SUBMISSION MATTERS, THE ADDITIONAL SUBMISSION MATTERS AND ANY OTHER DOCUMENTS
PROVIDED TO BUYER OR BUYER’S RELATED PARTIES BY OR ON BEHALF OF SELLER WERE
PREPARED BY THIRD PARTIES OTHER THAN SELLER. SELLER EXPRESSLY DISCLAIMS ANY AND
ALL LIABILITY FOR REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, STATEMENTS
OF FACT AND OTHER MATTERS CONTAINED IN SUCH INFORMATION, OR FOR OMISSIONS FROM
THE SUBMISSION MATTERS, THE ADDITIONAL SUBMISSION MATTERS AND ANY OTHER
DOCUMENTS PROVIDED TO BUYER OR BUYER’S RELATED PARTIES BY OR ON BEHALF OF
SELLER, OR IN ANY OTHER WRITTEN OR ORAL COMMUNICATIONS TRANSMITTED OR MADE
AVAILABLE TO BUYER OR BUYER’S RELATED PARTIES. BUYER SHALL RELY SOLELY UPON
BUYER’S OWN INVESTIGATION WITH RESPECT TO THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, THE PROPERTY’S PHYSICAL, ENVIRONMENTAL OR ECONOMIC CONDITION,
COMPLIANCE OR LACK OF COMPLIANCE WITH ANY ORDINANCE, ORDER, PERMIT OR REGULATION
OR ANY OTHER ATTRIBUTE OR MATTER RELATING THERETO. SELLER HAS NOT UNDERTAKEN ANY
INDEPENDENT INVESTIGATION AS TO THE TRUTH, ACCURACY OR COMPLETENESS OF THE
SUBMISSION MATTERS, THE ADDITIONAL SUBMISSION MATTERS OR ANY OTHER DOCUMENTS
PROVIDED TO BUYER OR BUYER’S RELATED PARTIES BY OR ON BEHALF OF SELLER AND
SELLER IS PROVIDING THE SUBMISSION MATTERS, THE ADDITIONAL SUBMISSION MATTERS
AND ANY OTHER DOCUMENTS PROVIDED TO

-15-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



BUYER BY OR ON BEHALF OF SELLER SOLELY AS AN ACCOMMODATION TO BUYER.
(b)
EXCEPT AS OTHERWISE SPECIFICALLY STATED IN THIS CONTRACT, BUYER AGREES THAT
SELLER SHALL NOT BE RESPONSIBLE OR LIABLE TO BUYER FOR ANY CONSTRUCTION DEFECTS,
ERRORS, OMISSIONS, OR ON ACCOUNT OF ANY OTHER CONDITIONS AFFECTING THE PROPERTY,
AS BUYER IS PURCHASING THE PROPERTY AS IS, WHERE IS, AND WITH ALL FAULTS. BUYER
OR ANYONE CLAIMING BY, THROUGH OR UNDER BUYER, HEREBY FULLY RELEASES SELLER, ITS
EMPLOYEES, OFFICERS, DIRECTORS, REPRESENTATIVES, ATTORNEYS AND AGENTS FROM ANY
CLAIM, COST, LOSS, LIABILITY, DAMAGE, EXPENSE, DEMAND, ACTION OR CAUSE OF ACTION
ARISING FROM OR RELATED TO ANY CONSTRUCTION DEFECTS, ERRORS, OMISSIONS, OR OTHER
CONDITIONS AFFECTING THE PROPERTY, INCLUDING, WITHOUT LIMITATION, ANY
ENVIRONMENTAL MATTERS OR CONDITIONS AFFECTING OR MIGRATING FROM OR ONTO THE
PROPERTY. BUYER FURTHER ACKNOWLEDGES AND AGREES THAT THIS RELEASE WILL BE GIVEN
FULL FORCE AND EFFECT ACCORDING TO EACH OF ITS EXPRESSED TERMS AND PROVISIONS,
INCLUDING, BUT NOT LIMITED TO, THOSE RELATING TO UNKNOWN AND SUSPECTED CLAIMS,
DAMAGES AND CAUSES OF ACTION. THIS COVENANT RELEASING SELLER WILL BE A COVENANT
RUNNING WITH THE PROPERTY AND WILL BE BINDING UPON BUYER, ITS SUCCESSORS AND
ASSIGNS. SUBJECT TO CONSUMMATION OF THIS CONTRACT, SELLER HEREBY ASSIGNS TO
BUYER, WITHOUT RECOURSE OR REPRESENTATION OF ANY NATURE, EFFECTIVE UPON CLOSING,
ANY AND ALL CLAIMS THAT SELLER MAY HAVE AGAINST ANY THIRD PARTY FOR ANY SUCH
ERRORS, OMISSIONS OR DEFECTS IN THE PROPERTY. AS A MATERIAL COVENANT AND
CONDITION OF THIS CONTRACT, BUYER AGREES THAT IN THE EVENT OF ANY SUCH
CONSTRUCTION DEFECTS, ERRORS, OMISSIONS OR ON ACCOUNT OF ANY OTHER CONDITIONS
AFFECTING THE PROPERTY, BUYER WILL LOOK SOLELY TO SELLER’S PREDECESSORS IN TITLE
OR TO SUCH CONTRACTORS AND CONSULTANTS AS MAY HAVE CONTRACTED FOR WORK IN
CONNECTION WITH THE PROPERTY FOR ANY REDRESS OR RELIEF. UPON SELLER’S CONVEYANCE
OF THE PROPERTY TO BUYER OR BUYER’S PERMITTED ASSIGNEE, BUYER ON BEHALF OF
ITSELF AND ANY PERMITTED ASSIGNEE RELEASES SELLER OF ALL RIGHTS, EXPRESS OR
IMPLIED, BUYER OR ITS PERMITTED ASSIGNEE MAY HAVE AGAINST SELLER ARISING OUT OF
OR RESULTING FROM ANY ERRORS, OMISSIONS OR DEFECTS IN THE PROPERTY. BUYER
FURTHER UNDERSTANDS THAT SOME OF SELLER’S PREDECESSORS IN TITLE MAY HAVE FILED
PETITIONS UNDER THE BANKRUPTCY CODE AND BUYER MAY HAVE NO REMEDY AGAINST SUCH
PREDECESSORS,


-16-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



CONTRACTORS OR CONSULTANTS. THIS WAIVER AND RELEASE OF CLAIMS SHALL SURVIVE THE
CLOSING AND SHALL NOT MERGE INTO THE INSTRUMENTS OF CLOSING.
10.
DEFAULT:

(a)
Default by Buyer. Unless otherwise provided for herein, if the transaction
contemplated hereby is not consummated by reason of Buyer’s breach or other
failure to timely perform all obligations and conditions to be performed by
Buyer, then Seller may, as its sole and exclusive remedy (whether at law or in
equity), terminate this Contract and receive the Earnest Money as liquidated
damages; Buyer and Seller hereby agree that actual damages would be difficult or
impossible to ascertain and such amount is a reasonable estimate of the damages
for such breach or failure. Upon such payment of the Earnest Money, this
Contract shall terminate and neither party shall have any further rights or
obligations pursuant to this Contract, other than as set forth herein with
respect to rights or obligations which survive termination; all other remedies
being herein expressly waived by Seller.

(b)
Default by Seller. If the transaction contemplated hereby is not consummated by
reason of Seller’s breach or other failure to timely perform all obligations and
conditions to be performed by Seller, then Buyer may, as its sole and exclusive
remedy (whether at law or in equity), either (i) terminate this Contract and
receive the Earnest Money and neither party shall have any further rights or
obligations pursuant to this Contract, other than as set forth herein with
respect to rights or obligations which survive termination, or (ii) enforce
specific performance of Seller’s obligations hereunder by filing an action for
specific performance within thirty (30) days of the occurrence of Seller’s
breach; all other remedies being herein expressly waived by Buyer. Unless Buyer
has filed an action for specific performance within thirty (30) days of the
occurrence of Seller’s breach, and such action is pending, Buyer shall not have
the right or authority to place a lis pendens against any portion of the
Property, and Buyer hereby waives and releases any right it may have under
applicable law to file any lis pendens absent such pending action. The
provisions of this Section 10(b) shall survive the Closing or any termination of
this Contract notwithstanding anything to the contrary in this Contract.

11.
ATTORNEYS’ FEES: Any party to this Contract who is the prevailing party in any
legal proceeding against the other party brought under or with respect to this
Contract or transaction will be additionally entitled to recover court costs and
reasonable attorneys’ fees from the non-prevailing party.

12.
REPRESENTATIONS AND WARRANTIES OF SELLER: Seller hereby represents and warrants
to Buyer, which representations and warranties will be deemed made by Seller to
Buyer as of the Effective Date and also as of the Closing Date, that to Seller’s
Knowledge (as hereinafter defined), no special investigation or inquiry having
been made (except with respect to the representation and warranty made in
Section 12(b), which is not qualified by Seller’s Knowledge):


-17-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



(a)
There are no parties in possession of any portion of the Property except Seller
and tenants under Tenant Leases;

(b)
Subject to receipt of Board Approval, Seller has or will have the power and
authority to sell and convey the Property as provided in this Contract and to
carry out Seller’s obligations hereunder, and that all requisite action
necessary to authorize Seller to enter into this Contract and to carry out
Seller’s obligations hereunder has been, or on the Closing Date will have been,
taken.

(c)
Except as disclosed in the Submission Matters and Additional Submission Matters,
Seller has received no written notice either (i) claiming violation of any
federal, state, county or municipal law, ordinance, order, regulation or
requirement affecting any portion of the Land, Improvements or Personal
Property, or (ii) requiring or calling attention to the need for any work,
repairs, construction, alterations or installation in connection with the Land
and Improvements which is required in order to comply with any law, ordinance,
order, regulation or restrictive covenant, has been issued by any governmental
authority. Seller will provide to Buyer copies of any notices of such violations
it may receive following the Effective Date of this Contract.

(d)
There is no action, suit, proceeding or claim affecting Seller or the Land,
Improvements or Personal Property or any portion thereof relating to or arising
out of the ownership, operation, use or occupancy of the Property pending or
being prosecuted in any court or by or before any federal, state, county or
municipal department, commission, board, bureau or agency or other governmental
instrumentality.

(e)
Seller has not received any written notice of any pending condemnation or
similar proceeding affecting the Land, Improvements or Personal Property or any
portion thereof.

(f)
Seller is not listed in Executive Order 13224 – Blocking Property and
Prohibiting Transactions with Persons who Commit, Threaten to Commit or Support
Terrorism, as amended (“Executive Order 13224”), and Seller has no present,
actual knowledge that any other persons or entities holding any legal or
beneficial interest whatsoever in Seller are included in, owned by, controlled
by, knowingly acting for or on behalf of, knowingly providing assistance,
support, sponsorship or services of any kind to, or otherwise knowingly
associated with any of the persons or entities referred to or described in
Executive Order 13224, or banned or blocked person, entity, nation or
transaction pursuant to any law, order, rule or regulation that is enforced or
administered by the Office of Foreign Assets Control.

(g)
To Seller’s knowledge, the rent roll dated June 26, 2015 delivered by Seller to
Buyer is true and complete in all material respects as of June 26, 2015. Except
as expressly disclosed to Buyer in writing on the rent roll dated June 26, 2015,
no rental under any Tenant Lease has been collected in advance of the current
month, and except as so disclosed to the Buyer in writing on such rent roll,
there are no concessions,


-18-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



bonuses, free month’s rentals, rebates, or other matters affecting the rental
for any tenant thereunder. Notwithstanding anything to the contrary contained in
this Contract, Seller does not represent or warrant that any particular Tenant
Lease will be in force or effect at Closing or that the tenants under the Tenant
Leases will have performed their obligations thereunder. The termination of any
Tenant Lease prior to Closing by reason of a tenant’s default or for any other
reason not constituting a default by Seller under this Agreement shall not
constitute a breach of this representation and warranty by Seller and shall not
affect the obligations of Buyer under this Agreement in any manner or entitle
Buyer to an abatement of or credit against the Sales Price or give rise to any
other claim on the part of Buyer.
13.
LIMITATIONS ON LIABILITY:

(a)
Seller’s Knowledge. As used in this Contract, “Seller’s Knowledge” means the
current actual knowledge of Anthony Strauser, Vice President - Asset Management
(the “Seller Representative”) without any investigation or inquiry and without
regard to the knowledge of any former or other employees, agents or contractors
of Seller. The Seller Representative shall not have any personal liability
whatsoever for the representations made herein or for any other matters relating
to this Contract. Buyer acknowledges that the Seller Representative’s current
actual knowledge regarding the foregoing matters (including, without limitation,
any environmental matters) may be limited.

(b)
Pre-Closing Breach. If any representation or warranty above is actually known by
Buyer prior to Closing to be untrue and is not remedied by Seller prior to
Closing, then Buyer may as Buyer’s sole and exclusive remedy either:
(i) terminate this Contract whereupon the Earnest Money shall be refunded to
Buyer, and neither party shall have any further rights or obligations pursuant
to this Contract, other than as set forth herein with respect to rights or
obligations that survive termination; or (ii) waive its objections and close the
transaction.

(c)
Post-Closing Liability. The representations contained in this Contract shall
survive the Closing for a period of six (6) months (the “Survival Period”).
Buyer acknowledges that it is a sophisticated buyer who is familiar with the
ownership and operation of real estate projects similar to the Property, and
Buyer and Seller have negotiated and agreed upon the length of the Survival
Period as an adequate period of time for Buyer to discover any and all facts
that could give rise to a claim or cause of action for a breach of a
representation. Upon expiration of the Survival Period, all representations
contained in this Contract will be deemed to have merged into the instruments of
Closing and shall be of no further force or effect. Buyer must notify Seller in
writing of any claim or cause of action for a breach of any representation not
later than the expiration of the Survival Period, and any claim or cause of
action brought with respect to a breach any representation (each, a “Recovery
Action”) must be asserted not later than three (3) months after the expiration
of the Survival Period. Time is of the essence with respect to the foregoing
time periods,


-19-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



and any claim or cause of action not timely raised in a notice and asserted
shall be barred. Buyer waives its right to bring a Recovery Action unless the
damage to Buyer on account of such breach (individually or when combined with
damages from other breaches) equals or exceeds $50,000. Buyer agrees that, with
respect to any alleged breach of representations in this Contract discovered
during the Survival Period, the maximum liability of Seller for all such alleged
breaches is limited to $250,000. The provisions of this Section 13(c) shall
survive the Closing. The remedies for any breach of a representation or warranty
that occurs prior to Closing shall be governed by Sections 10 and 13(b).
14.
COVENANTS OF SELLER: From the Effective Date until Closing, Seller will
(i) maintain and operate the Property in its current state and condition,
reasonable wear and tear and damage from casualty excepted, (ii) continue all
insurance policies relative to the Property in full force and effect, (iii) not
remove any item of Personal Property from the Land or Improvements unless
replaced by a comparable item of Personal Property, except for any dead
landscaping, which Seller will have no obligation to replace, (iv) shall
perform, when due, all material obligations under any and all agreements
relating to the Property and otherwise in accordance with applicable laws,
ordinances, rules, and regulations, (v) enter into any new Service Contracts or
amend, modify, extend or renew any existing Service Contracts without the prior
written consent of Buyer, which consent shall not be unreasonably withheld,
conditioned or delayed, unless such Service Contract is terminable by Seller or
Buyer as Seller’s successor-in-interest upon thirty (30) days’ notice without
payment of a premium, cancellation fee, penalty or any other consideration in
connection with same, (vi) make rent-ready condition in accordance with
substantially the same rent ready standards as Seller currently practices all
apartment units at the Property which have been vacant for at least seven (7)
days, and (vii) operate the Property as an apartment complex in the same manner,
in accordance with the same standards, with the same diligence, and with the
same care as it is currently doing.

15.
TENANT LEASES: From the Effective Date until Closing, Seller shall have the
right, without Buyer’s consent, to (i) grant any consent or waive any material
rights under the Tenant Leases, as long as consistent with Seller’s then current
practice, (ii) terminate (or accept a termination) of any Tenant Lease, as long
as consistent with Seller’s then current practice, or (iii) enter into a new
lease or renew, extend or modify an existing Tenant Lease, as long as in each
case same is consistent with Seller’s then current practice. From and after the
date of expiration of the Feasibility Period, any Tenant Lease, whether a new
lease or an amended, modified, extended or renewed lease, shall be made in
accordance with Seller’s current leasing criteria. Furthermore, without Buyer’s
prior written consent, which consent shall not be unreasonably withheld, delayed
or conditioned, for any Tenant Lease, new or amended, modified, extended or
renewed, (i) Seller shall not reduce the rent for any apartment units below an
amount equal to ninety five percent (95%) of the rent shown on the rent roll
dated June 26, 2015 delivered to Buyer pursuant to this Contract, and (ii) shall
not offer any discounts, incentive or free rent for any period which is greater
than the amount of rent for one calendar month and, to the extent that such
discount, incentive or free rent complies with the foregoing and is applicable
to a period on or after the Closing Date, Buyer


-20-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



will assume the pro rata portion of same applicable to the period on or after
the Closing Date.
16.
USE OF PROPERTY: Seller has not claimed the benefit of laws permitting a special
use valuation for the purposes of payment of ad valorem taxes on the Property.
If a previous owner claimed such benefit and, after the purchase is closed,
Buyer changes the use of the Property from its present use and the same results
in the assessment of additional taxes, such additional taxes will be the
obligation of the Buyer, notwithstanding that some or all of such additional
taxes may relate back to the period prior to Closing.

17.
CONDEMNATION: If prior to the Closing Date condemnation proceedings are
commenced against any material portion of the Property, then this Contract will
terminate and the Earnest Money will be refunded to Buyer and neither party will
have any further rights or obligations pursuant to this Contract, other than as
set forth herein with respect to rights or obligations which survive
termination. A “material portion of the Property” as used herein shall mean at
least five percent (5%) of the square footage of the structural Improvements or
any taking which would materially limit, restrict or impair access to the
Property. If prior to the Closing Date condemnation proceedings are commenced
against less than a material portion of the Property, then this Contract will
not terminate, but at Closing Seller will assign to Buyer any condemnation award
and the Sales Price will not be reduced.

18.
DAMAGE TO PROPERTY: Seller agrees to give Buyer prompt notice of any fire or
other casualty affecting the Land, the Improvements or the Personal Property
between the Effective Date and the Closing. Buyer or its designated agents may
enter upon the Property from time to time during normal business hours and upon
advance notice to Seller in accordance with this Contract for the purpose of
inspecting any such casualty. Seller and Buyer hereby agree that the provisions
of this Contract shall govern the parties’ obligations in the event of any
damage or destruction to the Property or the taking of all or any part of the
Property, as applicable, and to the extent permitted by law, Seller and Buyer
each expressly waive any other rights or obligations available to the parties
under applicable law in the event of any damage or destruction to the Property
or the taking of all or any part of the Property.

(a)
If prior to the Closing there shall occur damage to the Property caused by fire
or other casualty which would cost $500,000.00 or more to repair, then in any
such event, Buyer may, at its option, elect to terminate this Contract by
written notice to Seller within twenty (20) days after the date of Sellers’
notice to Buyer of the casualty or at the Closing, whichever is earlier, in
which case the Earnest Money will be refunded to Buyer, and neither party will
have any further rights or obligations hereunder, other than as set forth herein
with respect to rights and obligations which survive termination. If Buyer fails
to timely make its election to terminate this Contract, then the Closing will
take place as provided herein without reduction of the Sales Price except for a
credit in the amount of the applicable insurance deductible, and there will be
assigned to Buyer at the Closing all interest of Seller in and to any casualty
insurance proceeds, specifically excluding the proceeds of any business
interruption or loss of rental insurance.


-21-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



(b)
If prior to the Closing there shall occur damage to the Property caused by fire
or other casualty which would cost less than $500,000.00 to repair, then in any
such event Buyer will have no right to terminate this Contract, the Closing will
take place as provided herein without reduction of the Sales Price except for a
credit in the amount of the applicable insurance deductible, and there will be
assigned to Buyer at the Closing all interest of Seller in and to any casualty
insurance proceeds, specifically excluding the proceeds of any business
interruption or loss of rental insurance.

(c)
Seller and Buyer both agree to use Seller’s insurance adjuster’s assessment to
determine the amount of damages.

19.
REPRESENTATIONS AND WARRANTIES OF BUYER: Buyer represents and warrants to
Seller, which representations and warranties shall be deemed made by Buyer to
Seller as of the Effective Date and also as of the Closing Date that Buyer has
the full right, power and authority to purchase the Property as provided in this
Contract and to carry out Buyer’s obligations hereunder, and that all requisite
action necessary to authorize Buyer to enter into this Contract and to carry out
Buyer’s obligations hereunder has been taken. Buyer is not listed in Executive
Order 13224 – Blocking Property and Prohibiting Transactions with Persons who
Commit, Threaten to Commit or Support Terrorism, as amended (“Executive
Order 13224”), and Buyer has no present, actual knowledge that any other persons
or entities holding any legal or beneficial interest whatsoever in Buyer are
included in, owned by, controlled by, knowingly acting for or on behalf of,
knowingly providing assistance, support, sponsorship or services of any kind to,
or otherwise knowingly associated with any of the persons or entities referred
to or described in Executive Order 13224, or banned or blocked person, entity,
nation or transaction pursuant to any law, order, rule or regulation that is
enforced or administered by the Office of Foreign Assets Control.
Notwithstanding anything herein to the contrary, any breach by Buyer of any of
the foregoing representations or warranties shall constitute a default by Buyer
hereunder, and Seller may thereupon, at its option, terminate this Contract by
giving written notice thereof, in which event the Earnest Money will be paid to
Seller as liquidated damages, and neither Buyer nor Seller shall have any
further rights or liabilities hereunder, except as otherwise provided herein.

20.
ASSIGNMENT: Buyer may not assign this Contract without Seller’s prior written
consent, such consent to be given or denied in Seller’s sole and absolute
discretion. Notwithstanding the foregoing, Buyer may (at or immediately prior to
Closing but not earlier), without Seller’s consent, assign its right, title and
interest in and to this Contract to an entity controlling, controlled by, or
under common control with Buyer so long as Buyer provides the name of such
assignee and evidence of such assignee’s relationship with Buyer to Seller at
least ten (10) days prior to Closing.

21.
EFFECTIVE DATE: The “Effective Date” of this Contract shall be the date an
original of this Contract (or original counterparts of this Contract) are
executed by both Seller and Buyer.


-22-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



22.
NOTICE TO TENANTS: Within ten (10) days after Closing, Buyer shall deliver to
each tenant of the Property a completed copy of the Tenant Notice Letter,
providing an exact dollar amount of each tenant’s security deposit. Buyer hereby
assumes all liability for all such security deposits that are transferred from
Seller to Buyer regardless of whether notice is given to the tenants of the
Property in accordance with the provisions of this Section 22. Buyer shall
indemnify and defend Seller from and against all liability for such security
deposits. The provisions of this Section 22 shall survive the Closing.

23.
EXCHANGE: Seller and Buyer, or either of them, may consummate the sale of the
Property as part of a like kind exchange (an “Exchange”) pursuant to
Section 1031 of the Internal Revenue Code of 1986, as amended (the “Code”), and,
in connection therewith may assign its rights under this Contract to a qualified
intermediary pursuant to an assignment that satisfies the requirements of the
Code. Each party will reasonably cooperate with the other in that regard,
provided that Seller shall pay any additional costs that would not otherwise
have been incurred by Buyer or Seller had Seller not consummated its purchase
through an Exchange, and Buyer shall pay any additional costs that would not
otherwise have been incurred by Seller or Buyer had Buyer not consummated its
purchase through an Exchange. In connection with an Exchange by Buyer, Seller
shall not (a) have its rights under this Contract affected or diminished in any
manner including but not limited to any delay in Closing, (b) be responsible for
compliance with or be deemed to have warranted to Buyer that the Exchange in
fact complies with Section 1031 of the Code, or (c) appear in the chain of title
of any other property. In connection with an Exchange by Seller, Buyer shall not
(i) have its rights under this Contract affected or diminished in any manner,
(ii) be responsible for compliance with or be deemed to have warranted to Seller
that the Exchange in fact complies with Section 1031 of the Code, or
(iii) appear in the chain of title of any other property.

24.
LIMITATION OF SELLER’S LIABILITY. Notwithstanding any other provision of this
Contract, any agreement contemplated by this Contract, or any rights which Buyer
might otherwise have at law, equity, or by statute, whether based on contract or
some other claim, any liability of Seller to Buyer will be satisfied only from
Seller’s interest in the Property and the proceeds thereof. Without limiting the
generality of the foregoing, the members, managers, officers, employees, agents
or affiliates of Seller will not in any manner be personally or individually
liable for the obligations of Seller hereunder or for any claims related to this
Contract, any agreement contemplated by this Contract, or the Property. The
provisions of this Section 24 shall survive Closing.


-23-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



25.
MISCELLANEOUS:

(a)
Any notice required or permitted to be delivered hereunder will be in writing
and will be deemed to be delivered and received when actually received by
telecopy or personal delivery or, if earlier and regardless whether actually
received or not, will be deemed to be delivered and received upon deposit with a
nationally recognized overnight courier, for next business day delivery, charges
prepaid. For purposes of this Section 25(a), the addresses of each party will be
that set forth below the signature of such party hereto with a copy to the other
addressees set forth below the signature of such party. Either party may change
its address for notice from time to time by delivery of at least ten (10) days
prior written notice of such change to the other party hereto in the manner
prescribed herein.

(b)
This Contract will be construed under and in accordance with the laws of the
State of Florida, and all obligations of the parties created hereunder are
performable in Duval County, Florida.

(c)
This Contract will be binding upon and inure to the benefit of the parties
hereto, their respective heirs, executors, administrators, legal
representatives, successors, and permitted assigns.

(d)
In case any one or more of the provisions contained in this Contract shall for
any reason be held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability will not affect any other provision
hereof, and this Contract will be construed as if such invalid, illegal, or
unenforceable provision had never been contained herein. Furthermore, in lieu of
any such invalid, illegal or unenforceable provision, there will be
automatically added to this Contract a provision as similar to such illegal,
invalid or unenforceable provision as may be possible and be legal, valid and
enforceable.

(e)
This Contract constitutes the sole and only agreement of the parties hereto with
respect to the subject matter hereof and supersedes any prior understandings or
written or oral agreements between the parties respecting the subject matter
hereof and cannot be changed except by their written consent.

(f)
Time is of the essence with this Contract.

(g)
Words of any gender used in this Contract shall be held and construed to include
any other gender, and words in the singular number shall be held to include the
plural, and vice versa, unless the context requires otherwise.

(h)
The covenants, indemnification obligations and the waiver and release by Buyer
set forth in Sections 5(b), 5(c), 5(e), 5(f), 9(b), 22 and 25(l) and the
covenants and indemnification obligations of Buyer and Seller set forth in
Sections 4(d), 4(f), 4(g), 8 and 10 shall survive consummation of Closing or any
termination or cancellation of this Contract.


-24-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



(i)
The parties may execute this Contract in one or more identical counterparts, all
of which when taken together will constitute one and the same instrument.

(j)
The parties hereto acknowledge that the parties and their respective counsel
have each reviewed and revised this Contract, and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party will not be employed in the interpretation of this Contract or
any amendments or exhibits hereto.

(k)
Whenever any determination is to be made or action to be taken on a date
specified in this Contract, if such date shall fall upon a Saturday, Sunday or
holiday observed by federal savings banks in the State of Florida, the date for
such determination or action will be extended to the first business day
immediately thereafter.

(l)
Neither this Contract nor any memorandum or short form hereof shall be recorded
or filed in any public land or other public records of any jurisdiction by Buyer
and any attempt to do so may be treated by Seller as a default of this Contract
thereof entitling Seller to terminate this Contract and retain the Earnest Money
pursuant to Section 10(a) hereof. Notwithstanding any such termination, Buyer
shall be obligated to execute an instrument in recordable form releasing this
Contract, and Buyer’s obligations pursuant to this Section 25(l) shall survive
any termination of this Contract as a surviving obligation.

26.
Property Disclosures.

(a)
Pursuant to Section 404.056(5) of the Florida Statutes, Seller hereby provides
the following notice to Buyer:

RADON GAS: Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantity, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from the county public health
unit of the county in which the Property is located.
(b)
Pursuant to Section 553.996 of the Florida Statutes, Seller hereby provides the
following notice to Buyer:

ENERGY-EFFICIENCY RATING. Buyer is advised that Buyer may have the
energy-efficiency rating of the buildings located at the Property in Florida
determined. Buyer acknowledges that, with the execution of this Contract, Buyer
has independently obtained, a copy of an information brochure regarding
energy-efficiency rating prepared and provided by the Florida Department of
Community Affairs.

-25-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



(c)
If applicable, pursuant to Section 161.57(2) of the Florida Statutes, Buyer
waives the right to obtain from Seller an affidavit with respect to, or a survey
meeting the requirements of Chapter 472 of the Florida Statues delineating, the
location of the coastal construction control line on the Property.

(d)
Buyer is advised to verify by survey and with appropriate government agencies
which flood zone the Property is in, whether flood insurance is required and
what restrictions apply to improving the Property and rebuilding in the event of
casualty. Buyer hereby agrees that Buyer accepts the existing elevation of the
buildings and zone designation of the Property unless Buyer terminates the
Contract prior to the expiration of the Feasibility Period.

(e)
Pursuant to Section 689.261 of the Florida Statutes, Seller hereby provides the
following notice to Buyer:

BUYER SHOULD NOT RELY ON SELLER’S CURRENT PROPERTY TAXES AS THE AMOUNT OF
PROPERTY TAXES THAT BUYER MAY BE OBLIGATED TO PAY IN THE YEAR SUBSEQUENT TO
PURCHASE. A CHANGE OF OWNERSHIP OR PROPERTY IMPROVEMENTS TRIGGERS REASSESSMENTS
OF THE PROPERTY THAT COULD RESULT IN HIGHER PROPERTY TAXES. IF YOU HAVE ANY
QUESTIONS CONCERNING VALUATION, CONTACT THE COUNTY PROPERTY APPRAISER’S OFFICE
FOR FURTHER INFORMATION.
(f)
EVERY BUYER OF ANY INTEREST IN RESIDENTIAL REAL PROPERTY ON WHICH A RESIDENTIAL
DWELLING WAS BUILT PRIOR TO 1978 IS NOTIFIED THAT SUCH PROPERTY MAY PRESENT
EXPOSURE TO LEAD FROM LEAD-BASED PAINT THAT MAY PLACE YOUNG CHILDREN AT RISK OF
DEVELOPING LEAD POISONING. LEAD POISONING IN YOUNG CHILDREN MAY PRODUCE
PERMANENT NEUROLOGICAL DAMAGE, INCLUDING LEARNING DISABILITIES, REDUCED
INTELLIGENCE QUOTIENT, BEHAVIORAL PROBLEMS, AND IMPAIRED MEMORY. LEAD POISONING
ALSO POSES A PARTICULAR RISK TO PREGNANT WOMEN. THE SELLER OF ANY INTEREST IN
RESIDENTIAL REAL PROPERTY IS REQUIRED TO PROVIDE THE BUYER WITH ANY INFORMATION
ON LEAD-BASED PAINT HAZARDS FROM RISK ASSESSMENTS OR INSPECTIONS IN THE SELLER’S
POSSESSION AND NOTIFY THE BUYER OF ANY KNOWN LEAD-BASED PAINT HAZARDS. A RISK
ASSESSMENT OR INSPECTION FOR POSSIBLE LEAD-BASED PAINT HAZARDS IS RECOMMENDED
PRIOR TO PURCHASE.

By its execution of this Contract, Buyer acknowledges that (a) it has read and
understands the foregoing Lead Warning Statement, (b) it has reviewed, or during
the Feasibility Period will review, any information concerning lead-based paint
or lead-based paint hazards located on the Property, and (c) it has
independently obtained a lead hazard information pamphlet in the form prescribed
by the Environmental Protection Agency under Section 406 of the Toxic Substances

-26-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



Control Act. Buyer shall conduct such studies and tests for lead-based paint
during the Feasibility Period as Buyer deems appropriate.
27.
Exclusivity. Seller agrees not to negotiate with any other persons or entities
until the earlier of (i) July 15, 2015 or (ii) Buyer’s written notice that it is
no longer interested in acquiring the Property.

28.
Contract As Offer. The execution of this Contract by the first party to do so
constitutes an offer to purchase or sell the Property. Unless within two (2)
business days after the date of execution of this Contract by the first party,
this Contract is accepted by the other party by signing the offer and delivering
a fully executed copy to the first party, the offer of this Contract shall be
deemed automatically withdrawn, and the Earnest Money, if any, shall be promptly
returned to Buyer.



REMAINDER OF PAGE INTENTIONALLY BLANK.
SIGNATURE PAGE(S) FOLLOWS.

-27-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



EXECUTED on the dates set forth below to be effective as of the Effective Date.
SELLER:
9727 TOUCHTON ROAD, LLC,
a Delaware limited liability company


By:
9727 Touchton Road Holding, LLC,
a Delaware limited liability company,
its Managing Member







By: /s/ S. Jason Hall
Name: S. Jason Hall
Title: SVP, Treasurer


Date signed: July 20, 2015


Address:
9727 Touchton Road, LLC
15601 Dallas Parkway, Suite 600
Dallas, Texas 75001
Attention: Anthony Strauser
Telephone: 214.655.1600
Facsimile: 214.655.1610



with a copy to:


9727 Touchton Road, LLC
15601 Dallas Parkway, Suite 600
Dallas, Texas 75001
Attention: Jeff Carter
Telephone: 214.655.1600
Facsimile: 214.655.1610


with a copy to:


9727 Touchton Road, LLC
15601 Dallas Parkway, Suite 600
Dallas, Texas 75001
Attention: Donna Wilkins
Telephone: 214.655.1600
Facsimile: 214.655.1610



-28-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



with a copy to:


Jones Day
2727 N. Harwood Street
Dallas, Texas 75201
Attention: Michelle Brown
Telephone: 214.969.3673
Facsimile: 214.969.5100

-29-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



BUYER:
WW DEERWOOD LLC,
a Delaware limited liability company


By:
WW Deerwood Investors LLC,
a Texas limited liability company
its Member







By: /s/ W. Chandler Wonderly
Name: W. Chandler Wonderly
Title: Manager


Date signed: July 16, 2015




Address:
WW Deerwood LLC
500 Throckmorton Street, Suite 300
Fort Worth, Texas 76102-3745
Attention: Chandler Wonderly
Telephone: 817.795.4900
Facsimile: 817.795.4901



with a copy to:


Cherry Petersen Landry Albert LLP
8350 North Central Expressway, Suite 1500
Dallas, Texas 75206
Attention: Jon G. Petersen
Telephone: 214.265.5085
Facsimile: 214.265.7008

-30-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



BROKER:
Broker executes this Contract for the sole purpose of acknowledging and
consenting to Section 8. Broker will not be a necessary party to any amendment
of this Contract.


CBRE, INC.






By:     
Name:     
Title:     


Date signed: July 20, 2015

-31-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



TITLE COMPANY:
Receipt of $500,000 Earnest Money is acknowledged in the form of
____________________________________________________________________________________




REPUBLIC TITLE OF TEXAS, INC.






By:     
Name:     
Title:     


Date signed:     




EXHIBITS:
A – Property Description
B – Special Warranty Deed
C – Bill of Sale
D – Assignment and Assumption Agreement
E – Assignment of Tenant Leases and Assumption
F – Tenant Notice Letter



-32-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



EXHIBIT A
to
Contract of Sale
PROPERTY DESCRIPTION
ALL THAT CERTAIN PIECE, PARCEL OR TRACT OF LAND SITUATE, LYING AND BEING IN THE
COUNTY OF DUVAL AND STATE OF FLORIDA AND BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:


ALL OF PARCELS “P” AND “Q” TOGETHER WITH A PART OF PARCELS “M”, “S”, “R” AND
“T”, ALL IN DEERWOOD PARK NORTH REPLAT NUMBER ONE, AS RECORDED IN PLAT BOOK 51,
PAGES 6 AND 6A THROUGH 6N OF THE PUBLIC RECORDS OF DUVAL COUNTY, FLORIDA, ALL
MORE PARTICULARLY DESCRIBED AS FOLLOWS: FOR A POINT OF BEGINNING COMMENCE AT A
POINT ON THE NORTHEASTERLY RIGHT-OF-WAY LINE OF TOUCHTON ROAD (A 100 FOOT
RIGHT-OF-WAY AS NOW ESTABLISHED), SAID POINT BEING COMMON TO AFOREMENTIONED
PARCELS “P” AND “S”; THENCE N. 58 DEGREES 33 MINUTES 53 SECONDS W. ALONG SAID
NORTHEASTERLY RIGHT-OF-WAY LINE, A DISTANCE OF 404.45 FEET TO A POINT COMMON TO
PARCELS “O” AND “P”; THENCE N. 31 DEGREES 26 MINUTES 07 SECONDS E., ALONG THE
LINE DIVIDING SAID PARCELS “0” AND “P” AND ITS NORTHEASTERLY PROJECTION, A
DISTANCE OF 652.89 FEET TO A POINT ON THE NORTH LINE OF AFORESAID PARCEL “M”;
THENCE S. 78 DEGREES 34 MINUTES 33 SECONDS E. A DISTANCE OF 115.92 FEET; THENCE
S. 80 DEGREES 55 MINUTES 05 SECONDS E., ALONG A NORTHERLY LINE OF PARCEL “P”, A
DISTANCE OF 409.87 FEET TO THE SOUTHWEST CORNER OF AFORESAID PARCEL “Q”; THENCE
N. 09 DEGREES 58 MINUTES 54 SECONDS W., ALONG A WESTERLY LINE OF SAID PARCEL
“Q”, A DISTANCE OF 465.04 FEET TO AN ANGLE POINT IN SAID WESTERLY LINE; THENCE
N. 00 DEGREES 28 MINUTES 10 SECONDS W., ALONG A WESTERLY LINE OF SAID PARCEL “Q”
A DISTANCE OF 75.59 FEET TO THE NORTHWEST CORNER OF SAID PARCEL “Q”; THENCE N.
89 DEGREES 52 MINUTES 54 SECONDS E., ALONG THE NORTH LINE OF SAID PARCELS “Q”
AND “P”, A DISTANCE OF 1383.74 FEET, THENCE N. 03 DEGREES 56 MINUTES 48 SECONDS
W., A DISTANCE OF 18.31 FEET; THENCE N. 89 DEGREES 52 MINUTES 54 SECONDS E., A
DISTANCE OF 63.45 FEET; THENCE DUE SOUTH A DISTANCE OF 618.44 FEET TO A POINT ON
A NORTHERLY LINE OF AFOREMENTIONED PARCEL “S”; THENCE WESTERLY ALONG THE
NORTHERLY LINES OF SAID PARCEL “S” THE FOLLOWING FIVE (5) COURSES: 1) S. 86
DEGREES 30 MINUTES 29 SECONDS W. A DISTANCE OF 31.50 FEET, 2) S. 82 DEGREES 29
MINUTES 58 SECONDS WEST A DISTANCE OF 70.80 FEET; 3) N 89 DEGREES 32 MINUTES 23
SECONDS W. A DISTANCE OF 111.26 FEET; 4) S. 88 DEGREES 05 MINUTES 20 SECONDS W.
A DISTANCE OF 109.55 FEET; 5) S. 73 DEGREES 00 MINUTES 45 SECONDS W., A DISTANCE
OF 100.17 FEET; THENCE N. 83 DEGREES 00 MINUTES 08 SECONDS W., A DISTANCE OF
267.63 FEET; THENCE S. 79 DEGREES 02 MINUTES 17 SECONDS W., A DISTANCE OF 490.78
FEET; THENCE S. 40 DEGREES 09 MINUTES 23 SECONDS W., A DISTANCE OF 133.35 FEET;
THENCE S. 83 DEGREES 59 MINUTES 10 SECONDS W., A DISTANCE OF 162.01 FEET; THENCE
SOUTH 16° 29’ 38” EAST, A DISTANCE OF 153.93

-33-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



FEET; THENCE SOUTH 68° 33’ 52” EAST, A DISTANCE OF 24.67 FEET; THENCE SOUTH 21°
53’ 57” WEST, A DISTANCE OF 61.55 FEET; THENCE NORTH 66° 51’ 16” WEST, A
DISTANCE OF 15.33 FEET; THENCE SOUTH 20° 50’ 25” WEST, A DISTANCE OF 410.61 FEET
TO A POINT ON THE AFOREMENTIONED NORTHEASTERLY RIGHT OF WAY LINE OF TOUCHTON
ROAD, THE SAME BEING A CURVE CONCAVE NORTHEASTERLY AND HAVING A RADIUS OF 800.00
FEET; THENCE NORTHWESTERLY ALONG THE ARC OF SAID CURVE, A DISTANCE OF 147.89
FEET, SAID ARC BEING SUBTENDED BY A CHORD BEARING OF NORTH 63° 51’ 49” WEST AND
A CHORD DISTANCE OF 147.68 FEET TO THE POINT TANGENCY OF SAID CURVE; THENCE
NORTH 58° 33’ 53” WEST, CONTINUING ALONG SAID NORTHEASTERLY RIGHT OF WAY LINE, A
DISTANCE OF 253.93 FEET TO THE AFOREMENTIONED POINT OF BEGINNING.

-34-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



EXHIBIT B
to
Contract of Sale
This Instrument Was Prepared By
and after Recording Return To:


__________________________
__________________________
__________________________




Property Appraiser Grantees’ Tax
Identification No. Identification Nos.






 



SPECIAL WARRANTY DEED
STATE OF FLORIDA    §
§    KNOW ALL PERSONS BY THESE PRESENTS:
COUNTY OF DUVAL    §
That 9727 TOUCHTON ROAD, LLC, a Delaware limited liability company (“Grantor”),
for and in consideration of the sum of Ten Dollars ($10.00) and other good and
valuable consideration to it in hand paid by WW DEERWOOD LLC, a Delaware limited
liability company, whose address is 500 Throckmorton Street, Suite 300, Fort
Worth, Texas 76102-3745 (hereinafter, whether one or more, referred to as
“Grantee”), the receipt and sufficiency of which are hereby acknowledged and
confessed, and subject to the exceptions, liens, encumbrances, terms and
provisions to conveyance and warranty hereinafter set forth and described, has
GRANTED, BARGAINED, SOLD and CONVEYED, and by these presents does hereby GRANT,
BARGAIN, SELL and CONVEY, unto Grantee all of the real property situated in
Duval County, Florida, described on Exhibit A, which is attached hereto and made
a part hereof for all purposes, together with all and singular the rights,
benefits, privileges, easements, tenements, hereditaments, and appurtenances
thereon or in anywise appertaining thereto, and together with all buildings and
improvements located thereon and any right, title, and interest of Grantor in
and to adjacent streets, alleys, strips, gores, and rights-of-way (such land,
rights, benefits, privileges, easements, tenements, hereditaments,
appurtenances, improvements, and interests being hereinafter referred to as the
“Property”).
This conveyance is made and accepted subject and subordinate to those
encumbrances and exceptions (the “Permitted Encumbrances”) set forth on
Exhibit B, which is attached hereto and made a part hereof for all purposes, but
only to the extent that they affect or relate to the Property.
TO HAVE AND TO HOLD the Property, subject to the Permitted Encumbrances, unto
Grantee, its successors and assigns, forever; and Grantor does hereby bind
itself, its successors and assigns, to WARRANT AND FOREVER DEFEND all and
singular the Property unto Grantee, its successors and assigns, against every
person whomsoever lawfully claiming or to claim the same,

-35-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



or any part thereof, except as to the exceptions to conveyance and warranty
contained herein, by, through or under Grantor, but not otherwise.
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN A WRITTEN INSTRUMENT SIGNED BY BOTH
GRANTOR AND GRANTEE, GRANTOR HEREBY SPECIFICALLY DISCLAIMS ANY WARRANTY,
GUARANTY OR REPRESENTATION, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO,
OR CONCERNING (i) THE NATURE AND CONDITION OF THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, THE WATER, SOIL AND GEOLOGY, AND THE SUITABILITY THEREOF AND OF THE
PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH GRANTEE MAY ELECT TO CONDUCT
THEREON, AND THE EXISTENCE OF ANY ENVIRONMENTAL HAZARDS OR CONDITIONS THEREON
(INCLUDING THE PRESENCE OF ASBESTOS) OR COMPLIANCE WITH ANY OR ALL APPLICABLE
LAWS, RULES OR REGULATIONS; (ii) THE NATURE AND EXTENT OF ANY RIGHT-OF-WAY,
LEASE, POSSESSION, LIEN, ENCUMBRANCE, LICENSE, RESERVATION, CONDITION OR
OTHERWISE; AND (iii) THE COMPLIANCE OF THE PROPERTY OR ITS OPERATION IN
COMPLIANCE WITH ANY LAWS, ORDINANCES, ORDERS, RULES OR REGULATIONS OF ANY
GOVERNMENTAL OR QUASIGOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER THE
PROPERTY OR ANY PORTION THEREOF. GRANTEE ACKNOWLEDGES THAT IT WILL INSPECT THE
PROPERTY AND GRANTEE WILL RELY SOLELY ON ITS OWN INVESTIGATION OF THE PROPERTY
AND NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED BY GRANTOR. THE SALE OF
THE PROPERTY IS MADE ON AN “AS IS,” “WHERE IS” BASIS AND WITH ALL FAULTS, AND
GRANTEE EXPRESSLY ACKNOWLEDGES THAT, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN A
WRITTEN INSTRUMENT SIGNED BY BOTH GRANTOR AND GRANTEE, GRANTOR MAKES NO WARRANTY
OR REPRESENTATION, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW,
INCLUDING, BUT NOT LIMITED TO, ANY WARRANTY OF CONDITION, HABITABILITY,
MERCHANTABILITY, TENANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, IN RESPECT
OF THE PROPERTY, except that the foregoing shall not be construed to negate the
special warranty of title herein set forth.
Grantee, by its acceptance hereof, hereby assumes and agrees to pay any and all
standby fees, taxes, and assessments by any taxing authority for the calendar
year 2015, and subsequent years.
REMAINDER OF PAGE INTENTIONALLY BLANK.
SIGNATURE PAGES FOLLOW.

-36-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



EXECUTED by the undersigned to be effective as of July 20, 2015.

-37-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



 

WITNESSES:
GRANTOR:




_____________________________
Witness Signature


_____________________________
Printed Name




_____________________________
Witness Signature


_____________________________
Printed Name
9727 TOUCHTON ROAD, LLC,
a Delaware limited liability company


By: 9727 Touchton Road Holding, LLC,
a Delaware limited liability company,
its Managing Member






By: /s/ S. Jason Hall 
Name: S. Jason Hall
Title: SVP, Treasurer







STATE OF TEXAS    §
§
COUNTY OF DALLAS    §
The foregoing instrument was acknowledged before me on this 20 day of July 2015,
by _________________, _______________ of 9727 Touchton Road Holding, LLC, a
Delaware limited liability company, the managing member of 9727 Touchton Road,
LLC, a Delaware limited liability company, on behalf of said company. He/she is
personally known to me.
__________________________________________
Printed Name:     
Notary Public in and for the State of Texas
My Commission Expires:     


(SEAL)




Doc Stamps: ______________


Recording Fee: ____________



-38-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



EXHIBIT A
to
Special Warranty Deed
PROPERTY DESCRIPTION
ALL THAT CERTAIN PIECE, PARCEL OR TRACT OF LAND SITUATE, LYING AND BEING IN THE
COUNTY OF DUVAL AND STATE OF FLORIDA AND BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:
ALL OF PARCELS “P” AND “Q” TOGETHER WITH A PART OF PARCELS “M”, “S”, “R” AND
“T”, ALL IN DEERWOOD PARK NORTH REPLAT NUMBER ONE, AS RECORDED IN PLAT BOOK 51,
PAGES 6 AND 6A THROUGH 6N OF THE PUBLIC RECORDS OF DUVAL COUNTY, FLORIDA, ALL
MORE PARTICULARLY DESCRIBED AS FOLLOWS: FOR A POINT OF BEGINNING COMMENCE AT A
POINT ON THE NORTHEASTERLY RIGHT-OF-WAY LINE OF TOUCHTON ROAD (A 100 FOOT
RIGHT-OF-WAY AS NOW ESTABLISHED), SAID POINT BEING COMMON TO AFOREMENTIONED
PARCELS “P” AND “S”; THENCE N. 58 DEGREES 33 MINUTES 53 SECONDS W. ALONG SAID
NORTHEASTERLY RIGHT-OF-WAY LINE, A DISTANCE OF 404.45 FEET TO A POINT COMMON TO
PARCELS “O” AND “P”; THENCE N. 31 DEGREES 26 MINUTES 07 SECONDS E., ALONG THE
LINE DIVIDING SAID PARCELS “0” AND “P” AND ITS NORTHEASTERLY PROJECTION, A
DISTANCE OF 652.89 FEET TO A POINT ON THE NORTH LINE OF AFORESAID PARCEL “M”;
THENCE S. 78 DEGREES 34 MINUTES 33 SECONDS E. A DISTANCE OF 115.92 FEET; THENCE
S. 80 DEGREES 55 MINUTES 05 SECONDS E., ALONG A NORTHERLY LINE OF PARCEL “P”, A
DISTANCE OF 409.87 FEET TO THE SOUTHWEST CORNER OF AFORESAID PARCEL “Q”; THENCE
N. 09 DEGREES 58 MINUTES 54 SECONDS W., ALONG A WESTERLY LINE OF SAID PARCEL
“Q”, A DISTANCE OF 465.04 FEET TO AN ANGLE POINT IN SAID WESTERLY LINE; THENCE
N. 00 DEGREES 28 MINUTES 10 SECONDS W., ALONG A WESTERLY LINE OF SAID PARCEL “Q”
A DISTANCE OF 75.59 FEET TO THE NORTHWEST CORNER OF SAID PARCEL “Q”; THENCE N.
89 DEGREES 52 MINUTES 54 SECONDS E., ALONG THE NORTH LINE OF SAID PARCELS “Q”
AND “P”, A DISTANCE OF 1383.74 FEET, THENCE N. 03 DEGREES 56 MINUTES 48 SECONDS
W., A DISTANCE OF 18.31 FEET; THENCE N. 89 DEGREES 52 MINUTES 54 SECONDS E., A
DISTANCE OF 63.45 FEET; THENCE DUE SOUTH A DISTANCE OF 618.44 FEET TO A POINT ON
A NORTHERLY LINE OF AFOREMENTIONED PARCEL “S”; THENCE WESTERLY ALONG THE
NORTHERLY LINES OF SAID PARCEL “S” THE FOLLOWING FIVE (5) COURSES: 1) S. 86
DEGREES 30 MINUTES 29 SECONDS W. A DISTANCE OF 31.50 FEET, 2) S. 82 DEGREES 29
MINUTES 58 SECONDS WEST A DISTANCE OF 70.80 FEET; 3) N 89 DEGREES 32 MINUTES 23
SECONDS W. A DISTANCE OF 111.26 FEET; 4) S. 88 DEGREES 05 MINUTES 20 SECONDS W.
A DISTANCE OF 109.55 FEET; 5) S. 73 DEGREES 00 MINUTES 45 SECONDS W., A DISTANCE
OF 100.17 FEET; THENCE N. 83 DEGREES 00 MINUTES 08 SECONDS W., A DISTANCE OF
267.63 FEET; THENCE S. 79 DEGREES 02 MINUTES 17 SECONDS W., A DISTANCE OF 490.78
FEET; THENCE S. 40 DEGREES 09 MINUTES 23 SECONDS W., A DISTANCE OF 133.35 FEET;
THENCE S. 83 DEGREES 59 MINUTES 10 SECONDS W., A DISTANCE OF 162.01 FEET; THENCE
SOUTH 16° 29’ 38” EAST, A DISTANCE OF 153.93

-39-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



FEET; THENCE SOUTH 68° 33’ 52” EAST, A DISTANCE OF 24.67 FEET; THENCE SOUTH 21°
53’ 57” WEST, A DISTANCE OF 61.55 FEET; THENCE NORTH 66° 51’ 16” WEST, A
DISTANCE OF 15.33 FEET; THENCE SOUTH 20° 50’ 25” WEST, A DISTANCE OF 410.61 FEET
TO A POINT ON THE AFOREMENTIONED NORTHEASTERLY RIGHT OF WAY LINE OF TOUCHTON
ROAD, THE SAME BEING A CURVE CONCAVE NORTHEASTERLY AND HAVING A RADIUS OF 800.00
FEET; THENCE NORTHWESTERLY ALONG THE ARC OF SAID CURVE, A DISTANCE OF 147.89
FEET, SAID ARC BEING SUBTENDED BY A CHORD BEARING OF NORTH 63° 51’ 49” WEST AND
A CHORD DISTANCE OF 147.68 FEET TO THE POINT TANGENCY OF SAID CURVE; THENCE
NORTH 58° 33’ 53” WEST, CONTINUING ALONG SAID NORTHEASTERLY RIGHT OF WAY LINE, A
DISTANCE OF 253.93 FEET TO THE AFOREMENTIONED POINT OF BEGINNING.
[Appraiser’s parcel identification number to be inserted]

-40-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



EXHIBIT B
to
Special Warranty Deed
PERMITTED ENCUMBRANCES
[List of Permitted Encumbrances to be Inserted]

-41-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



EXHIBIT C
to
Contract of Sale
BILL OF SALE
STATE OF FLORIDA    §
§    KNOW ALL PERSONS BY THESE PRESENTS:
COUNTY OF DUVAL    §
THAT 9727 TOUCHTON ROAD, LLC, a Delaware limited liability company (“Seller”),
for and in consideration of the sum of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration to Seller in hand paid by WW DEERWOOD LLC, a
Delaware limited liability company (“Buyer”), the receipt of which is hereby
acknowledged, has Bargained, Sold, Delivered and Assigned, and by these presents
does Bargain, Sell, Deliver and Assign, unto Buyer all equipment, fixtures,
appliances, inventory and other personal property of whatever kind or character
owned by Seller and attached to or installed or located on or in that certain
real property situated in Duval County, Florida, and the improvements situated
thereon, such tract of land being described on Exhibit A, attached hereto and
made a part hereof for all purposes, including, but not limited to, furniture,
furnishings, drapes and floor coverings, office equipment and supplies, heating,
lighting, refrigeration, plumbing, ventilating, incinerating, cooking, laundry,
communication, electrical, dishwashing, and air conditioning equipment,
disposals, window screens, storm windows, recreational equipment, pool
equipment, patio furniture, sprinklers, hoses, tools and lawn equipment
(collectively, the “Property”).
Seller has executed this Bill of Sale and BARGAINED, SOLD, DELIVERED and
ASSIGNED the Property and Buyer has accepted this Bill of Sale and purchased the
Property AS IS AND WHEREVER LOCATED, WITHOUT ANY REPRESENTATIONS OR WARRANTIES
OF WHATSOEVER NATURE, EXPRESS, IMPLIED, OR STATUTORY, IT BEING THE INTENTION OF
SELLER AND BUYER TO EXPRESSLY NEGATE AND EXCLUDE ALL WARRANTIES WHATSOEVER,
INCLUDING WITHOUT LIMITATION THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR ANY PARTICULAR PURPOSE, WARRANTIES CREATED BY AFFIRMATION OF FACT OR
PROMISE OR BY ANY DESCRIPTION OF THE PROPERTY OR BY ANY SAMPLE OR MODEL AND ANY
OTHER WARRANTIES CONTAINED IN OR CREATED BY THE FLORIDA UNIFORM COMMERCIAL CODE
OR ANY OTHER LAW, except that the foregoing shall not be construed to negate the
special warranty of title hereinafter set forth.
Subject to the matters set forth herein, Seller does hereby bind itself, its
successors and assigns, to forever Warrant and Defend title to the Property unto
Buyer, its successors and assigns, against every person whomsoever lawfully
claiming or to claim the same or any part thereof, by, through or under Seller,
but not otherwise. The sale, delivery and assignment of the Property is,
however, subject to the matters to which that certain Special Warranty Deed
(“Deed”) of even date herewith from Seller to Buyer conveying the tract of land
described on Exhibit A hereto is made subject as fully as if and for all
purposes as if the Property were included and described in the Deed.

-42-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



EXECUTED by the undersigned to be effective as of __________, 2015.
SELLER:
9727 TOUCHTON ROAD, LLC,
a Delaware limited liability company


By:
9727 Touchton Road Holding, LLC,
a Delaware limited liability company,
its Managing Member







By: /s/ S. Jason Hall
Name: S. Jason Hall
Title: SVP, Treasurer



-43-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



EXHIBIT A
to
Bill of Sale
LAND DESCRIPTION
ALL THAT CERTAIN PIECE, PARCEL OR TRACT OF LAND SITUATE, LYING AND BEING IN THE
COUNTY OF DUVAL AND STATE OF FLORIDA AND BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:


ALL OF PARCELS “P” AND “Q” TOGETHER WITH A PART OF PARCELS “M”, “S”, “R” AND
“T”, ALL IN DEERWOOD PARK NORTH REPLAT NUMBER ONE, AS RECORDED IN PLAT BOOK 51,
PAGES 6 AND 6A THROUGH 6N OF THE PUBLIC RECORDS OF DUVAL COUNTY, FLORIDA, ALL
MORE PARTICULARLY DESCRIBED AS FOLLOWS: FOR A POINT OF BEGINNING COMMENCE AT A
POINT ON THE NORTHEASTERLY RIGHT-OF-WAY LINE OF TOUCHTON ROAD (A 100 FOOT
RIGHT-OF-WAY AS NOW ESTABLISHED), SAID POINT BEING COMMON TO AFOREMENTIONED
PARCELS “P” AND “S”; THENCE N. 58 DEGREES 33 MINUTES 53 SECONDS W. ALONG SAID
NORTHEASTERLY RIGHT-OF-WAY LINE, A DISTANCE OF 404.45 FEET TO A POINT COMMON TO
PARCELS “O” AND “P”; THENCE N. 31 DEGREES 26 MINUTES 07 SECONDS E., ALONG THE
LINE DIVIDING SAID PARCELS “0” AND “P” AND ITS NORTHEASTERLY PROJECTION, A
DISTANCE OF 652.89 FEET TO A POINT ON THE NORTH LINE OF AFORESAID PARCEL “M”;
THENCE S. 78 DEGREES 34 MINUTES 33 SECONDS E. A DISTANCE OF 115.92 FEET; THENCE
S. 80 DEGREES 55 MINUTES 05 SECONDS E., ALONG A NORTHERLY LINE OF PARCEL “P”, A
DISTANCE OF 409.87 FEET TO THE SOUTHWEST CORNER OF AFORESAID PARCEL “Q”; THENCE
N. 09 DEGREES 58 MINUTES 54 SECONDS W., ALONG A WESTERLY LINE OF SAID PARCEL
“Q”, A DISTANCE OF 465.04 FEET TO AN ANGLE POINT IN SAID WESTERLY LINE; THENCE
N. 00 DEGREES 28 MINUTES 10 SECONDS W., ALONG A WESTERLY LINE OF SAID PARCEL “Q”
A DISTANCE OF 75.59 FEET TO THE NORTHWEST CORNER OF SAID PARCEL “Q”; THENCE N.
89 DEGREES 52 MINUTES 54 SECONDS E., ALONG THE NORTH LINE OF SAID PARCELS “Q”
AND “P”, A DISTANCE OF 1383.74 FEET, THENCE N. 03 DEGREES 56 MINUTES 48 SECONDS
W., A DISTANCE OF 18.31 FEET; THENCE N. 89 DEGREES 52 MINUTES 54 SECONDS E., A
DISTANCE OF 63.45 FEET; THENCE DUE SOUTH A DISTANCE OF 618.44 FEET TO A POINT ON
A NORTHERLY LINE OF AFOREMENTIONED PARCEL “S”; THENCE WESTERLY ALONG THE
NORTHERLY LINES OF SAID PARCEL “S” THE FOLLOWING FIVE (5) COURSES: 1) S. 86
DEGREES 30 MINUTES 29 SECONDS W. A DISTANCE OF 31.50 FEET, 2) S. 82 DEGREES 29
MINUTES 58 SECONDS WEST A DISTANCE OF 70.80 FEET; 3) N 89 DEGREES 32 MINUTES 23
SECONDS W. A DISTANCE OF 111.26 FEET; 4) S. 88 DEGREES 05 MINUTES 20 SECONDS W.
A DISTANCE OF 109.55 FEET; 5) S. 73 DEGREES 00 MINUTES 45 SECONDS W., A DISTANCE
OF 100.17 FEET; THENCE N. 83 DEGREES 00 MINUTES 08 SECONDS W., A DISTANCE OF
267.63 FEET; THENCE S. 79 DEGREES 02 MINUTES 17 SECONDS W., A DISTANCE OF 490.78
FEET; THENCE S. 40 DEGREES 09 MINUTES 23 SECONDS W., A DISTANCE OF 133.35 FEET;
THENCE S. 83 DEGREES 59 MINUTES 10 SECONDS W., A DISTANCE OF 162.01 FEET; THENCE
SOUTH 16° 29’ 38” EAST, A DISTANCE OF 153.93

-44-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5

--------------------------------------------------------------------------------



FEET; THENCE SOUTH 68° 33’ 52” EAST, A DISTANCE OF 24.67 FEET; THENCE SOUTH 21°
53’ 57” WEST, A DISTANCE OF 61.55 FEET; THENCE NORTH 66° 51’ 16” WEST, A
DISTANCE OF 15.33 FEET; THENCE SOUTH 20° 50’ 25” WEST, A DISTANCE OF 410.61 FEET
TO A POINT ON THE AFOREMENTIONED NORTHEASTERLY RIGHT OF WAY LINE OF TOUCHTON
ROAD, THE SAME BEING A CURVE CONCAVE NORTHEASTERLY AND HAVING A RADIUS OF 800.00
FEET; THENCE NORTHWESTERLY ALONG THE ARC OF SAID CURVE, A DISTANCE OF 147.89
FEET, SAID ARC BEING SUBTENDED BY A CHORD BEARING OF NORTH 63° 51’ 49” WEST AND
A CHORD DISTANCE OF 147.68 FEET TO THE POINT TANGENCY OF SAID CURVE; THENCE
NORTH 58° 33’ 53” WEST, CONTINUING ALONG SAID NORTHEASTERLY RIGHT OF WAY LINE, A
DISTANCE OF 253.93 FEET TO THE AFOREMENTIONED POINT OF BEGINNING.


EXHIBIT D
to
Contract of Sale
ASSIGNMENT AND ASSUMPTION AGREEMENT
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is made and entered
into to be effective as of July 20, 2015 (the “Effective Date”) by and between
9727 TOUCHTON ROAD, LLC, a Delaware limited liability company (“Assignor”), and
WW DEERWOOD LLC, a Delaware limited liability company (“Assignee”).
RECITALS:
A.    Concurrently with the execution and delivery of this Assignment, Assignor
is conveying to Assignee by Special Warranty Deed that certain real property,
with the improvements located thereon, situated in Duval County, Florida (the
“Property”) and being more particularly described on Exhibit A, which is
attached hereto and made a part hereof for all purposes.
B.    Assignee desires to purchase from Assignor, and Assignor desires to sell
and assign to Assignee, certain intangible personal property.
AGREEMENTS:
NOW, THEREFORE, for and in consideration of the premises and the agreements and
covenants herein set forth, together with the sum of TEN DOLLARS ($10.00) and
other good and valuable consideration on this day paid and delivered by Assignee
to Assignor, the receipt and sufficiency of which are hereby acknowledged and
confessed by Assignor, Assignor does hereby ASSIGN, TRANSFER, SET OVER, DELIVER
and CONVEY unto Assignee, its successors and assigns, the following properties
(collectively, the “Assigned Properties”):
1.
The trade name and all trademarks pertaining to “Wimberly at Deerwood,” if any,
to the extent assignable, telephone exchanges and the business and goodwill of
Assignor in connection with the Property, save and except the name/trademark
“Behringer.”

2.
All assignable warranties and guarantees (express or implied) issued in
connection with, or arising out of (a) the purchase and repair of all furniture,
fixtures, equipment, inventory, and other tangible personal property owned by
Assignor and attached to and located in or used in connection with the Property;
or (b) the construction of any of the improvements located on the Property.

3.
All assignable bonds, licenses, certificates, permits, plans and specifications
relating to the operation of the Property or any of the improvements located
thereon, or both.

4.
All leasing materials and brochures, ledger cards, leasing records, leasing
applications, tenant credit reports and maintenance and operating records.

5.
All of Assignor’s rights in the service contracts (the “Service Contracts”)
described on Exhibit B, which is attached hereto and incorporated herein by
reference.

By accepting this Assignment and by its execution hereof, Assignee hereby
assumes and agrees to perform all of the terms, covenants, and conditions of the
Service Contracts on the part of Assignor therein required to be performed, from
and after the date hereof, but not prior thereto.
Subject to any limitations on damages contained in that certain Contract of Sale
dated July __, 2015 between Assignor and Assignee (the “Contract”), Assignor
agrees that it shall indemnify, defend and hold harmless Assignee from and
against any and all claims, demands, losses, liabilities, costs and expenses
(including reasonable attorneys’ fees) incurred by Assignee as a result of
claims or causes of action being brought against Assignee arising out of or
relating to the Service Contracts and the obligations of Assignor thereunder
accruing prior to the date hereof. Assignee agrees that it shall indemnify,
defend and hold harmless Assignor from and against any and all claims, demands,
losses, liabilities, costs and expenses (including reasonable attorneys’ fees)
incurred by Assignor as a result of claims or causes of action being brought
against Assignor arising out of or relating to the Service Contracts and the
obligations of Assignee thereunder accruing after the date hereof.
All of the covenants, terms and conditions set forth herein shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns.
This Assignment may be executed in identical counterparts, all of which, when
taken together, will constitute one and the same instrument.
REMAINDER OF PAGE INTENTIONALLY BLANK.
SIGNATURE PAGE(S) FOLLOWS.
EXECUTED by the undersigned to be effective as of the Effective Date.
ASSIGNOR:
9727 TOUCHTON ROAD, LLC,
a Delaware limited liability company


By:
9727 Touchton Road Holding, LLC,
a Delaware limited liability company,
its Managing Member







By: /s/ S. Jason Hall
Name: S. Jason Hall
Title: SVP, Treasurer




ASSIGNEE:
WW DEERWOOD LLC,
a Delaware limited liability company


By:
WW Deerwood Investors LLC,
a Texas limited liability company
its Member







By: /s/ W. Chandler Wonderly
Name: W. Chandler Wonderly
Title: Manager






Exhibit A - Property Description
Exhibit B - List of Service Contracts
EXHIBIT A
to
Assignment and Assumption Agreement
PROPERTY DESCRIPTION
ALL THAT CERTAIN PIECE, PARCEL OR TRACT OF LAND SITUATE, LYING AND BEING IN THE
COUNTY OF DUVAL AND STATE OF FLORIDA AND BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:


ALL OF PARCELS “P” AND “Q” TOGETHER WITH A PART OF PARCELS “M”, “S”, “R” AND
“T”, ALL IN DEERWOOD PARK NORTH REPLAT NUMBER ONE, AS RECORDED IN PLAT BOOK 51,
PAGES 6 AND 6A THROUGH 6N OF THE PUBLIC RECORDS OF DUVAL COUNTY, FLORIDA, ALL
MORE PARTICULARLY DESCRIBED AS FOLLOWS: FOR A POINT OF BEGINNING COMMENCE AT A
POINT ON THE NORTHEASTERLY RIGHT-OF-WAY LINE OF TOUCHTON ROAD (A 100 FOOT
RIGHT-OF-WAY AS NOW ESTABLISHED), SAID POINT BEING COMMON TO AFOREMENTIONED
PARCELS “P” AND “S”; THENCE N. 58 DEGREES 33 MINUTES 53 SECONDS W. ALONG SAID
NORTHEASTERLY RIGHT-OF-WAY LINE, A DISTANCE OF 404.45 FEET TO A POINT COMMON TO
PARCELS “O” AND “P”; THENCE N. 31 DEGREES 26 MINUTES 07 SECONDS E., ALONG THE
LINE DIVIDING SAID PARCELS “0” AND “P” AND ITS NORTHEASTERLY PROJECTION, A
DISTANCE OF 652.89 FEET TO A POINT ON THE NORTH LINE OF AFORESAID PARCEL “M”;
THENCE S. 78 DEGREES 34 MINUTES 33 SECONDS E. A DISTANCE OF 115.92 FEET; THENCE
S. 80 DEGREES 55 MINUTES 05 SECONDS E., ALONG A NORTHERLY LINE OF PARCEL “P”, A
DISTANCE OF 409.87 FEET TO THE SOUTHWEST CORNER OF AFORESAID PARCEL “Q”; THENCE
N. 09 DEGREES 58 MINUTES 54 SECONDS W., ALONG A WESTERLY LINE OF SAID PARCEL
“Q”, A DISTANCE OF 465.04 FEET TO AN ANGLE POINT IN SAID WESTERLY LINE; THENCE
N. 00 DEGREES 28 MINUTES 10 SECONDS W., ALONG A WESTERLY LINE OF SAID PARCEL “Q”
A DISTANCE OF 75.59 FEET TO THE NORTHWEST CORNER OF SAID PARCEL “Q”; THENCE N.
89 DEGREES 52 MINUTES 54 SECONDS E., ALONG THE NORTH LINE OF SAID PARCELS “Q”
AND “P”, A DISTANCE OF 1383.74 FEET, THENCE N. 03 DEGREES 56 MINUTES 48 SECONDS
W., A DISTANCE OF 18.31 FEET; THENCE N. 89 DEGREES 52 MINUTES 54 SECONDS E., A
DISTANCE OF 63.45 FEET; THENCE DUE SOUTH A DISTANCE OF 618.44 FEET TO A POINT ON
A NORTHERLY LINE OF AFOREMENTIONED PARCEL “S”; THENCE WESTERLY ALONG THE
NORTHERLY LINES OF SAID PARCEL “S” THE FOLLOWING FIVE (5) COURSES: 1) S. 86
DEGREES 30 MINUTES 29 SECONDS W. A DISTANCE OF 31.50 FEET, 2) S. 82 DEGREES 29
MINUTES 58 SECONDS WEST A DISTANCE OF 70.80 FEET; 3) N 89 DEGREES 32 MINUTES 23
SECONDS W. A DISTANCE OF 111.26 FEET; 4) S. 88 DEGREES 05 MINUTES 20 SECONDS W.
A DISTANCE OF 109.55 FEET; 5) S. 73 DEGREES 00 MINUTES 45 SECONDS W., A DISTANCE
OF 100.17 FEET; THENCE N. 83 DEGREES 00 MINUTES 08 SECONDS W., A DISTANCE OF
267.63 FEET; THENCE S. 79 DEGREES 02 MINUTES 17 SECONDS W., A DISTANCE OF 490.78
FEET; THENCE S. 40 DEGREES 09 MINUTES 23 SECONDS W., A DISTANCE OF 133.35 FEET;
THENCE S. 83 DEGREES 59 MINUTES 10 SECONDS W., A DISTANCE OF 162.01 FEET; THENCE
SOUTH 16° 29’ 38” EAST, A DISTANCE OF 153.93 FEET; THENCE SOUTH 68° 33’ 52”
EAST, A DISTANCE OF 24.67 FEET; THENCE SOUTH 21° 53’ 57” WEST, A DISTANCE OF
61.55 FEET; THENCE NORTH 66° 51’ 16” WEST, A DISTANCE OF 15.33 FEET; THENCE
SOUTH 20° 50’ 25” WEST, A DISTANCE OF 410.61 FEET TO A POINT ON THE
AFOREMENTIONED NORTHEASTERLY RIGHT OF WAY LINE OF TOUCHTON ROAD, THE SAME BEING
A CURVE CONCAVE NORTHEASTERLY AND HAVING A RADIUS OF 800.00 FEET; THENCE
NORTHWESTERLY ALONG THE ARC OF SAID CURVE, A DISTANCE OF 147.89 FEET, SAID ARC
BEING SUBTENDED BY A CHORD BEARING OF NORTH 63° 51’ 49” WEST AND A CHORD
DISTANCE OF 147.68 FEET TO THE POINT TANGENCY OF SAID CURVE; THENCE NORTH 58°
33’ 53” WEST, CONTINUING ALONG SAID NORTHEASTERLY RIGHT OF WAY LINE, A DISTANCE
OF 253.93 FEET TO THE AFOREMENTIONED POINT OF BEGINNING.
EXHIBIT B
to
Assignment and Assumption Agreement
LIST OF SERVICE CONTRACTS
[List of Service Contracts to be Inserted]
EXHIBIT E
to
Contract of Sale
ASSIGNMENT OF TENANT LEASES AND ASSUMPTION
This ASSIGNMENT OF TENANT LEASES AND ASSUMPTION (this “Assignment”) is made and
entered into as of July 20, 2015 (the “Effective Date”) by and between 9727
TOUCHTON ROAD, LLC, a Delaware limited liability company (“Assignor”), and WW
DEERWOOD LLC, a Delaware limited liability company (“Assignee”).
AGREEMENTS:
Assignor, for good and valuable consideration, the receipt of which is hereby
acknowledged, hereby GRANTS, TRANSFERS and ASSIGNS to the Assignee all of
Assignor’s right, title and interest in and to (i) any and all leases,
franchises, licenses, occupancy agreements, or other similar agreements
(hereinafter called the Leases,” whether one or more), demising space in or
otherwise relating to the improvements now existing on the land described on
Exhibit A, attached hereto and made a part hereof (collectively, the land with
improvements are referred to herein collectively as the “Premises”); and
(ii) all security deposits held by Assignor under the Leases (collectively the
items described in (i) and (ii) above are referred to herein collectively as the
“Property”).
TO HAVE AND TO HOLD the Property, together with all and singular the rights,
titles, and interests thereto in anywise belonging, to Assignee, its successors
and assigns forever, subject to the matters to which that certain Special
Warranty Deed (“Deed”) of even date herewith from Assignor to Assignee conveying
the tract of land described on Exhibit A hereto is made subject as fully as if
and for all purposes as if the Property were included and described in the Deed.
Assignor has executed this Assignment and has GRANTED, TRANSFERRED and ASSIGNED
the Property and Assignee has accepted this Assignment and purchased the
Property AS IS AND WHEREVER LOCATED, WITHOUT ANY REPRESENTATIONS OR WARRANTIES
OF WHATSOEVER NATURE, EXPRESS, IMPLIED OR STATUTORY, IT BEING THE INTENTION OF
ASSIGNOR AND ASSIGNEE TO EXPRESSLY NEGATE AND EXCLUDE ALL WARRANTIES WHATSOEVER,
INCLUDING WITHOUT LIMITATION THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR ANY PARTICULAR PURPOSE, WARRANTIES CREATED BY AFFIRMATION OF FACT OR
PROMISE OR BY ANY DESCRIPTION OF THE PROPERTY OR BY ANY SAMPLE OR MODEL AND ANY
OTHER WARRANTIES CONTAINED IN OR CREATED BY THE FLORIDA UNIFORM COMMERCIAL CODE
OR ANY OTHER LAW.
Assignee hereby assumes and agrees to pay and perform all of the terms,
covenants, conditions and obligations of the Assignor of the Premises under or
with respect to the Property arising or accruing on or after the date hereof,
and agrees to indemnify, defend and hold Assignor harmless from and against any
claims, costs or liabilities in connection therewith arising or accruing on or
after the date hereof. Subject to any limitations on damages contained in that
certain Contract of Sale dated July 20, 2015 between Assignor and Assignee (the
“Contract”), Assignor agrees to indemnify, defend and hold Assignee harmless
from and against any claims, costs or liabilities in connection with the
Property arising or accruing prior to the effective date hereof.
All of the covenants, terms and conditions set forth herein shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns.
This Assignment may be executed in identical counterparts, all of which, when
taken together, will constitute one and the same instrument.
REMAINDER OF PAGE INTENTIONALLY BLANK.
SIGNATURE PAGE(S) FOLLOWS.
EXECUTED by the undersigned to be effective as of the Effective Date.
ASSIGNOR:
9727 TOUCHTON ROAD, LLC,
a Delaware limited liability company


By:
9727 Touchton Road Holding, LLC,
a Delaware limited liability company,
its Managing Member







By: /s/ S. Jason Hall
Name: S. Jason Hall
Title: SVP, Treasurer




ASSIGNEE:
WW DEERWOOD LLC,
a Delaware limited liability company


By:
WW Deerwood Investors LLC,
a Texas limited liability company
its Member







By: /s/ W. Chandler Wonderly
Name: W. Chandler Wonderly
Title: Manager






Exhibit A - Land Description
EXHIBIT A
to
Assignment of Tenant Leases and Assumption
LAND DESCRIPTION
ALL THAT CERTAIN PIECE, PARCEL OR TRACT OF LAND SITUATE, LYING AND BEING IN THE
COUNTY OF DUVAL AND STATE OF FLORIDA AND BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:


ALL OF PARCELS “P” AND “Q” TOGETHER WITH A PART OF PARCELS “M”, “S”, “R” AND
“T”, ALL IN DEERWOOD PARK NORTH REPLAT NUMBER ONE, AS RECORDED IN PLAT BOOK 51,
PAGES 6 AND 6A THROUGH 6N OF THE PUBLIC RECORDS OF DUVAL COUNTY, FLORIDA, ALL
MORE PARTICULARLY DESCRIBED AS FOLLOWS: FOR A POINT OF BEGINNING COMMENCE AT A
POINT ON THE NORTHEASTERLY RIGHT-OF-WAY LINE OF TOUCHTON ROAD (A 100 FOOT
RIGHT-OF-WAY AS NOW ESTABLISHED), SAID POINT BEING COMMON TO AFOREMENTIONED
PARCELS “P” AND “S”; THENCE N. 58 DEGREES 33 MINUTES 53 SECONDS W. ALONG SAID
NORTHEASTERLY RIGHT-OF-WAY LINE, A DISTANCE OF 404.45 FEET TO A POINT COMMON TO
PARCELS “O” AND “P”; THENCE N. 31 DEGREES 26 MINUTES 07 SECONDS E., ALONG THE
LINE DIVIDING SAID PARCELS “0” AND “P” AND ITS NORTHEASTERLY PROJECTION, A
DISTANCE OF 652.89 FEET TO A POINT ON THE NORTH LINE OF AFORESAID PARCEL “M”;
THENCE S. 78 DEGREES 34 MINUTES 33 SECONDS E. A DISTANCE OF 115.92 FEET; THENCE
S. 80 DEGREES 55 MINUTES 05 SECONDS E., ALONG A NORTHERLY LINE OF PARCEL “P”, A
DISTANCE OF 409.87 FEET TO THE SOUTHWEST CORNER OF AFORESAID PARCEL “Q”; THENCE
N. 09 DEGREES 58 MINUTES 54 SECONDS W., ALONG A WESTERLY LINE OF SAID PARCEL
“Q”, A DISTANCE OF 465.04 FEET TO AN ANGLE POINT IN SAID WESTERLY LINE; THENCE
N. 00 DEGREES 28 MINUTES 10 SECONDS W., ALONG A WESTERLY LINE OF SAID PARCEL “Q”
A DISTANCE OF 75.59 FEET TO THE NORTHWEST CORNER OF SAID PARCEL “Q”; THENCE N.
89 DEGREES 52 MINUTES 54 SECONDS E., ALONG THE NORTH LINE OF SAID PARCELS “Q”
AND “P”, A DISTANCE OF 1383.74 FEET, THENCE N. 03 DEGREES 56 MINUTES 48 SECONDS
W., A DISTANCE OF 18.31 FEET; THENCE N. 89 DEGREES 52 MINUTES 54 SECONDS E., A
DISTANCE OF 63.45 FEET; THENCE DUE SOUTH A DISTANCE OF 618.44 FEET TO A POINT ON
A NORTHERLY LINE OF AFOREMENTIONED PARCEL “S”; THENCE WESTERLY ALONG THE
NORTHERLY LINES OF SAID PARCEL “S” THE FOLLOWING FIVE (5) COURSES: 1) S. 86
DEGREES 30 MINUTES 29 SECONDS W. A DISTANCE OF 31.50 FEET, 2) S. 82 DEGREES 29
MINUTES 58 SECONDS WEST A DISTANCE OF 70.80 FEET; 3) N 89 DEGREES 32 MINUTES 23
SECONDS W. A DISTANCE OF 111.26 FEET; 4) S. 88 DEGREES 05 MINUTES 20 SECONDS W.
A DISTANCE OF 109.55 FEET; 5) S. 73 DEGREES 00 MINUTES 45 SECONDS W., A DISTANCE
OF 100.17 FEET; THENCE N. 83 DEGREES 00 MINUTES 08 SECONDS W., A DISTANCE OF
267.63 FEET; THENCE S. 79 DEGREES 02 MINUTES 17 SECONDS W., A DISTANCE OF 490.78
FEET; THENCE S. 40 DEGREES 09 MINUTES 23 SECONDS W., A DISTANCE OF 133.35 FEET;
THENCE S. 83 DEGREES 59 MINUTES 10 SECONDS W., A DISTANCE OF 162.01 FEET; THENCE
SOUTH 16° 29’ 38” EAST, A DISTANCE OF 153.93 FEET; THENCE SOUTH 68° 33’ 52”
EAST, A DISTANCE OF 24.67 FEET; THENCE SOUTH 21° 53’ 57” WEST, A DISTANCE OF
61.55 FEET; THENCE NORTH 66° 51’ 16” WEST, A DISTANCE OF 15.33 FEET; THENCE
SOUTH 20° 50’ 25” WEST, A DISTANCE OF 410.61 FEET TO A POINT ON THE
AFOREMENTIONED NORTHEASTERLY RIGHT OF WAY LINE OF TOUCHTON ROAD, THE SAME BEING
A CURVE CONCAVE NORTHEASTERLY AND HAVING A RADIUS OF 800.00 FEET; THENCE
NORTHWESTERLY ALONG THE ARC OF SAID CURVE, A DISTANCE OF 147.89 FEET, SAID ARC
BEING SUBTENDED BY A CHORD BEARING OF NORTH 63° 51’ 49” WEST AND A CHORD
DISTANCE OF 147.68 FEET TO THE POINT TANGENCY OF SAID CURVE; THENCE NORTH 58°
33’ 53” WEST, CONTINUING ALONG SAID NORTHEASTERLY RIGHT OF WAY LINE, A DISTANCE
OF 253.93 FEET TO THE AFOREMENTIONED POINT OF BEGINNING.
EXHIBIT F
to
Contract of Sale
TENANT NOTICE LETTER
_____________________
Apartment No._________
_____________________
NOTICE OF CHANGE OF OWNERSHIP
Re:
Notice of Change of Ownership of 9727 Touchton Road, Jacksonville, Duval County,
Florida (the “Property”)

Dear Tenant:
We are pleased to announce that, as of __________, 2015, 9727 Touchton Road,
LLC, a Delaware limited liability company, has transferred, sold, assigned, and
conveyed the Property to WW Deerwood LLC (the “New Owner”). The New Owner has
received, and is now responsible for, your security deposit and/or pet deposit
in the aggregate amount of $__________ with respect to your lease at the
Property. In addition, the New Owner has assumed and agreed to perform all of
the landlord’s obligations under the lease on and after the date of this letter.
Accordingly, you should pay rent and perform all of your other obligations under
the lease to and for the benefit of the New Owner, and its successors and
assigns.
Future rental payments with respect to your lease at the Property should be made
to the New Owner by delivering to the on-site manager of the Property a check or
money order payable to the order of
_________________________________________________________________.
Very truly yours,
NEW OWNER:
WW DEERWOOD LLC,
a Delaware limited liability company
By:
WW Deerwood Investors LLC,
a Texas limited liability company
its Member







By: /s/ W. Chandler Wonderly
Name: W. Chandler Wonderly
Title: Manager


TRANSFER ACKNOWLEDGED:
9727 TOUCHTON ROAD, LLC,
a Delaware limited liability company


By:
9727 Touchton Road Holding, LLC,
a Delaware limited liability company,
its Managing Member







By: /s/ S. Jason Hall
Name: S. Jason Hall
Title: SVP, Treasurer





-45-
Contract of Sale (Wimberly at Deerwood)
NAI-1500426046v5